Exhibit 10.1

 

Loan and Security Agreement

 

DATED AS OF JUNE 30, 2003

 

 

BETWEEN

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

THE LENDER,

 

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

AND

 

 

AMERICAN GAMING & ELECTRONICS, INC.

 

 

THE BORROWERS

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this 30th day of June, 2003 by and among LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), 135 South
LaSalle Street, Chicago, Illinois 60603-4105, and WELLS-GARDNER ELECTRONICS
CORPORATION, an Illinois corporation, having its principal place of business at
9500 West 55th Street, McCook, Illinois 60525-3605 (“WGE”) and AMERICAN GAMING &
ELECTRONICS, INC., a Nevada corporation, having its principal place of business
at 9500 West 55th Street, McCook, Illinois 60525-3605(“AGE”) (WGE and AGE are
collectively referred to as “Borrowers”).

 

WITNESSETH:

 

WHEREAS, Borrowers may, from time to time, request Loans from Lender, and the
parties wish to provide for the terms and conditions upon which such Loans or
other financial accommodations, if made by Lender, shall be made;

 

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to a Borrower by Lender, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:

 

1.             DEFINITIONS.

 

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper”
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

 

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, either of the Borrowers, (ii) which beneficially owns or holds five
percent (5%) or more of the voting control or equity interests of either of the
Borrowers, or (iii) five percent (5%) or more of the voting control or equity
interests of which is beneficially owned or held by either of the Borrowers.

 

“AGE Revolving Loan Limit” shall have the meaning set forth in subsection 2(a).

 

“Aristocrat” means Aristocrat Technologies Australia PLY Ltd. And its
Subsidiaries.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate

 

2

--------------------------------------------------------------------------------


 

Loans, any day on which banks in London, England or Chicago, Illinois are
required or permitted to close, and (ii) with respect to all other matters, any
day that banks in Chicago, Illinois are required or permitted to close.

 

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers and their
Subsidiaries.

 

“Collateral” shall mean all of the property of each Borrower described in
Section 5 hereof, together with all other real or personal property of any
Obligor or any other Person now or hereafter pledged to Lender to secure, either
directly or indirectly, repayment of any of the Liabilities.

 

“EBITDA” shall mean, with respect to any period, Borrowers’ and their
Subsidiaries’ net income after taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses) plus interest expense, income tax expense, depreciation and
amortization for such period, plus or minus any other non-cash charges or gains
which have been subtracted or added in calculating net income after taxes for
such period, all on a consolidated basis.

 

“Eligible Account” shall mean an Account owing to a Borrower which is acceptable
to Lender in its sole discretion, exercised in good faith, for lending
purposes.  Without limiting Lender’s discretion, Lender shall, in general,
consider an Account to be an Eligible Account if it meets, and so long as it
continues to meet, the following requirements:

 

(i)            it is genuine and in all respects what it purports to be;

 

(ii)           it is owned by such Borrower, such Borrower has the right to
subject it to a security interest in favor of Lender or assign it to Lender and
it is subject to a first priority perfected security interest in favor of Lender
and to no other claim, lien, security interest or encumbrance whatsoever, other
than Permitted Liens;

 

(iii)          it arises from (A) the performance of services by such Borrower
in the ordinary course of such Borrower’s business, and such services have been
fully performed and acknowledged and accepted by the Account Debtor thereunder;
or (B) the sale or lease of Goods by such Borrower in the ordinary course of
such Borrower’s business, and (x) such Goods have been completed in accordance
with the Account Debtor’s specifications (if any) and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z) such
Borrower has possession of, or such Borrower has delivered to Lender (at
Lender’s request) shipping and delivery receipts evidencing delivery of such
Goods;

 

3

--------------------------------------------------------------------------------


 

(iv)          it is evidenced by an invoice rendered to the Account Debtor
thereunder, is due and payable within forty-five (45) days after the date of the
invoice and does not remain unpaid sixty (60) days past the due date thereof;
provided, however, that if more than twenty-five percent (25%) of the aggregate
dollar amount of invoices owing by a particular Account Debtor remain unpaid
sixty (60) days after the respective due dates thereof, then all Accounts owing
by that Account Debtor shall be deemed ineligible;

 

(v)           it is a valid, legally enforceable and unconditional obligation of
the Account Debtor thereunder, and is not subject to setoff, counterclaim,
credit, allowance or adjustment by such Account Debtor, or to any claim by such
Account Debtor denying liability thereunder in whole or in part;

 

(vi)          it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;

 

(vii)         the Account Debtor thereunder is not a director, officer, employee
or agent of a Borrower, or a Subsidiary, Parent or Affiliate;

 

(viii)        it is not an Account with respect to which the Account Debtor is
the United States of America or any state or local government, or any
department, agency or instrumentality thereof, unless such Borrower assigns its
right to payment of such Account to Lender pursuant to, and in full compliance
with, the Assignment of Claims Act of 1940, as amended, or any comparable state
or local law, as applicable;

 

(ix)           it is not an Account with respect to which the Account Debtor is
located in a state which requires such Borrower, as a precondition to commencing
or maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Lender’s
satisfaction, that it is exempt from any such requirements under any such
state’s laws;

 

(x)            the Account Debtor is located within the United States of America
or Canada; provided that Accounts owing by Aristocrat shall not be ineligible as
a result of this clause (x);

 

(xi)           it is not an Account with respect to which the Account Debtor’s
obligation to pay is subject to any repurchase obligation or return right, as
with sales made on a bill-and-hold, guaranteed sale, sale on approval, sale or
return or consignment basis;

 

(xii)          it is not an Account (A) with respect to which any representation
or warranty contained in this Agreement is untrue; or (B) which violates any of
the covenants of such Borrower contained in this Agreement;

 

4

--------------------------------------------------------------------------------


 

(xiii)         it is not an Account which, when added to a particular Account
Debtor’s other indebtedness to such Borrower, exceeds twenty percent (20%) of
all Accounts of such Borrower or a credit limit determined by Lender in its sole
discretion for that Account Debtor (except that Accounts excluded from Eligible
Accounts solely by reason of this clause (xiii) shall be Eligible Accounts to
the extent of such credit limit); and

 

(xiv)        it is not an Account with respect to which the prospect of payment
or performance by the Account Debtor is or will be impaired, as determined by
Lender in its sole discretion exercised in good faith.

 

“Eligible Inventory” shall mean Inventory of a Borrower which is acceptable to
Lender in its sole discretion, exercised in good faith, for lending purposes. 
Without limiting Lender’s discretion, Lender shall, in general, consider
Inventory to be Eligible Inventory if it meets, and so long as it continues to
meet, the following requirements:

 

(i)            it is owned by such Borrower, such Borrower has the right to
subject it to a security interest in favor of Lender and it is subject to a
first priority perfected security interest in favor of Lender and to no other
claim, lien, security interest or encumbrance whatsoever, other than Permitted
Liens;

 

(ii)           it is located on one of the premises listed on Exhibit A (or
other locations of which Lender has been advised in writing pursuant to
subsection 12(b)(i) hereof) and is not in transit;

 

(iii)          if held for sale or lease or furnishing under contracts of
service, it is (except as Lender may otherwise consent in writing) new and
unused and free from defects which would, in Lender’s sole, good faith
determination, affect its market value; provided, that Inventory that consists
of previously used finished Goods which have been refurbished by the Borrowers
shall not be ineligible as a result of this clause (iii);

 

(iv)          it is not stored with a bailee, consignee, warehouseman, processor
or similar party unless Lender has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Lender, in form and substance acceptable
to Lender, such Uniform Commercial Code financing statements, warehouse
receipts, waivers and other documents as Lender shall require; provided, that
Inventory on consignment to Aristocrat located at the Bright Mech, International
PLY Ltd. warehouse in Mortlake, Australia or the Aristocrat warehouse in
Australia shall not be ineligible as a result of this clause (iv)
notwithstanding Borrowers’ failure to provide the necessary bailee, consignment
or similar agreements necessary to perfect Lender’s lien on such Inventory and
provide access to the premises as Lender shall require for thirty (30) days
following the date hereof and shall remain eligible thereafter only to the
extent such requirements are satisfied;

 

(v)           Lender has determined, in accordance with Lender’s customary
business practices, that it is not unacceptable due to age, type, category or
quantity;

 

5

--------------------------------------------------------------------------------


 

(vi)          It is not work-in-progress, being inspected or being serviced;

 

(vii)         It does not consist of gaming cores or sub-assemblies; provided,
that Lender may consider certain sub-assemblies acceptable to Lender and which
otherwise satisfy the criteria for Eligible Inventory to be Eligible Inventory;
and

 

(viii)        it is not Inventory (A) with respect to which any of the
representations and warranties contained in this Agreement are untrue; or
(B) which violates any of the covenants of such Borrower contained in this
Agreement.

 

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to a Borrower’s business or facilities
owned or operated by a Borrower, including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes into
the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

 

“Event of Default” shall have the meaning specified in Section 15 hereof.

 

“Excess Availability” shall mean, as of any date of determination by Lender, the
excess, if any, of the lesser of (i) the Maximum Revolving Loan Limit less the
sum of the outstanding Revolving Loans and Letter of Credit Obligations and (ii)
the Revolving Loan Limit less the sum of the outstanding Revolving Loans and
Letter of Credit Obligations, in each case as of the close of business on such
date and assuming, for purposes of calculation, that all accounts payable which
remain unpaid more than sixty (60) days after the due dates thereof as the close
of business on such date are treated as additional Revolving Loans outstanding
on such date; provided, that payables owing to Wells Eastern Asia Display (M)
SDN GHD and ATL Electronics (M) SDN GHD which are more than sixty (60) days past
due shall not be treated as additional outstanding Revolving Loans to the extent
of the amount of any Accounts owing by such companies to either Borrower.

 

“Fiscal Year” shall mean each twelve (12) month accounting period of Borrowers,
which ends on December 31 of each year.

 

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law

 

6

--------------------------------------------------------------------------------


(including, without limitation any that are or become classified as hazardous or
toxic under any Environmental Law).

 

“Indemnified Party” shall have the meaning specified in Section 18 hereof.

 

“Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

 

“Letter of Credit” shall mean any Letter of Credit issued on behalf of a
Borrower in accordance with this Agreement.

 

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder.

 

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Borrowers to Lender or to any parent, affiliate or subsidiary of Lender of
any and every kind and nature, howsoever created, arising or evidenced and
howsoever owned, held or acquired, whether now or hereafter existing, whether
now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Lender in its sole discretion) as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period divided by (b)
a number equal to 1.0 minus the maximum reserve percentages (expressed as a
decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect, for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by Lender by the Board of
Governors of the Federal Reserve System.  The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in such reserve
percentage.

 

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

 

“Loans” shall mean all loans and advances made by Lender to or on behalf of
Borrowers hereunder.

 

“Lock Box” and “Lock Box Account” shall have the meanings specified in
subsection 8(a) hereof.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

 

7

--------------------------------------------------------------------------------


 

“Maximum Loan Limit” shall mean Twelve Million and No/100 Dollars ($12,000,000).

 

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

 

“Obligor” shall mean Borrowers and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

 

“Original Term” shall have the meaning specified in Section 10 hereof.

 

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Borrower or any other Person and delivered to Lender or to any parent, affiliate
or subsidiary of Lender in connection with the Liabilities or the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

 

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.

 

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder; (ii) liens or security interests in favor of
Lender; (iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Borrower’s ability to use such
real property for its intended purpose in connection with such Borrower’s
business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens arising out of judgments or awards against either of the
Borrowers or with respect to which the applicable Borrower shall concurrently
therewith be prosecuting a timely appeal or proceeding for review and with
respect to which such Borrower shall have secured a stay of execution pending
such appeal or proceedings for review, provided, that such judgment does not
violate Section 15(i) hereof; (vi) pledges or deposits to secure obligations
under worker’s compensation laws or similar legislation; (vii) good faith
deposits in connection with contracts or leases to which either of the Borrowers
is a party; (viii) deposits to secure public or statutory obligations of either
Borrower; (ix) liens set forth on Schedule 1; and (x) liens specifically
permitted by Lender in writing.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company,

 

8

--------------------------------------------------------------------------------


 

institution, entity, party or foreign or United States government (whether
federal, state, county, city, municipal or otherwise), including, without
limitation, any instrumentality, division, agency, body or department thereof.

 

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Prime Rate” shall mean Lender’s publicly announced prime rate (which is not
intended to be Lender’s lowest or most favorable rate in effect at any time) in
effect from time to time.

 

“Prime Rate Loans” shall mean the Loans bearing interest with reference to the
Prime Rate.

 

“Renewal Term” shall have the meaning specified in Section 10 hereof.

 

“Revolving Loan Limit” shall have the meaning specified in subsection 2(a)
hereof.

 

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

 

“Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by either of the Borrowers, or any partnership,
joint venture or limited liability company of which more than fifty percent
(50%) of the outstanding equity interests are at the time, directly or
indirectly, owned by either of the Borrowers or any partnership of which either
of the Borrowers is a general partner.

 

“Tangible Net Worth” shall have the meaning specified in subsection 14(a)
hereof.

 

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Lender and/or to be withheld or deducted from any
payment otherwise required hereby to be made by either of the Borrowers to
Lender; provided, that the term “Tax” shall not include any taxes imposed upon
the net income of Lender.

 

“WGE Revolving Loan Limit” shall have the meaning specified in subsection 2(a).

 


2.             LOANS.


 


A)             REVOLVING LOANS.


 

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term and any Renewal Term, Lender shall, so long as no Event
of Default is

 

9

--------------------------------------------------------------------------------


 

then continuing, make revolving loans and advances to each Borrower (the
“Revolving Loans”) in an amount up to following (the “Revolving Loan Limit”):

 


(I)            WITH RESPECT TO WGE (THE “WGE REVOLVING LOAN LIMIT”):


 

EIGHTY-FIVE PERCENT (85%) OF THE FACE AMOUNT (LESS MAXIMUM DISCOUNTS, CREDITS
AND ALLOWANCES WHICH MAY BE TAKEN BY OR GRANTED TO ACCOUNT DEBTORS IN CONNECTION
THEREWITH IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS) OF WGE’S ELIGIBLE
ACCOUNTS; PLUS

 

FIFTY PERCENT (50%) OF THE LOWER OF COST OR MARKET VALUE OF WGE’S ELIGIBLE
INVENTORY; PLUS

 

TWO MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($2,400,000) AS SUCH AMOUNT
MAY BE REDUCED FROM TIME TO TIME PURSUANT TO SUBSECTION 2(B)(II); MINUS

 

SUCH RESERVES AS LENDER ELECTS, IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH,
TO ESTABLISH FROM TIME TO TIME; AND

 


(II)           WITH RESPECT TO AGE (THE “AGE REVOLVING LOAN LIMIT”):


 

EIGHTY-FIVE PERCENT (85%) OF THE FACE AMOUNT (LESS MAXIMUM DISCOUNTS CREDITS AND
ALLOWANCES WHICH MAY BE TAKEN BY OR GRANTED TO ACCOUNT DEBTORS IN CONNECTION
THEREWITH IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS) OF AGE’S ELIGIBLE
ACCOUNTS; PLUS

 

FIFTY PERCENT (50%) OF THE LOWER OF COST OR MARKET VALUE OF AGE’S ELIGIBLE
INVENTORY; MINUS

 

SUCH RESERVES AS LENDER ELECTS IN ITS SOLE DISCRETION, EXERCISED IN GOOD FAITH,
FROM TIME TO TIME.

 

provided, that (w) advances pursuant to clauses (i)(A) and (ii)(A) above with
respect to Accounts owing by Aristocrat shall  at no time exceed in the
aggregate Two Million and No/100 Dollars ($2,000,000) outstanding; (x) advances
pursuant to clauses (i)(B) and (ii)(B) above shall at no time exceed in the
aggregate Six Million and No/100 Dollars ($6,000,000) outstanding; (y) advances
pursuant to clauses (i)(B) and (ii)(B) above with respect to sub-assembly
Inventory which constitutes Eligible Inventory shall at no time exceed Three
Hundred Thousand and No/100 Dollars ($300,000), and (z) the Revolving Loan Limit
shall in no event exceed Twelve Million and No/100 Dollars ($12,000,000) (the
“Maximum Revolving Loan Limit”).  Notwithstanding the foregoing, the advance
rates, sublimits and Maximum Revolving Loan Limit may be adjusted up or down by
Lender in its sole discretion, exercised in good faith, on an annual basis based
on the results of Lender’s audits of the Borrowers or at any time following the
occurrence of an Event of Default.

 

10

--------------------------------------------------------------------------------


 

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations and the aggregate unpaid principal balance of the Revolving
Loans outstanding to WGE and AGE respectively shall not at any time exceed the
WGE Loan Limit minus the Letter of Credit Obligations outstanding with respect
to WGE or the AGE Loan Limit minus the Letter of Credit Obligations outstanding
with respect to AGE, as applicable.  If at any time the outstanding Revolving
Loans exceeds either the Revolving Loan Limit or the Maximum Revolving Loan
Limit, in each case minus the Letter of Credit Obligations, or any portion of
the Revolving Loans and Letter of Credit Obligations exceeds any applicable
sublimit within the Revolving Loan Limit (including the WGE Revolving Loan Limit
and the AGE Revolving Loan Limit, as applicable, Borrowers (or the applicable
Borrower) shall immediately, and without the necessity of demand by Lender, pay
to Lender such amount as may be necessary to eliminate such excess and Lender
shall apply such payment to the Revolving Loans in such order as Lender shall
determine in its sole discretion.

 

Each Borrower hereby authorizes Lender, in its sole discretion, to charge any of
such Borrower’s accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

 

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner:  the Borrower requesting such Revolving Loan shall give
Lender same day notice, no later than 1:00 P.M. (determined based on the local
time of each Borrower at its principal place of business) for such day, of its
request for a Revolving Loan as a Prime Rate Loan, and at least three (3)
Business Days prior notice of its request for a Revolving Loan as a LIBOR Rate
Loan, in which notice such Borrower shall specify the amount of the proposed
borrowing and the proposed borrowing date; provided, however, that no such
request may be made at a time when there exists an Event of Default or an event
which, with the passage of time or giving of notice, will become an Event of
Default.  In the event that a Borrower maintains a controlled disbursement
account at Lender, each check presented for payment against such controlled
disbursement account and any other charge or request for payment against such
controlled disbursement account shall constitute a request for a Revolving Loan
as a Prime Rate Loan.  As an accommodation to Borrowers, Lender may permit
telephone requests for Revolving Loans and electronic transmittal of
instructions, authorizations, agreements or reports to Lender by Borrowers. 
Unless a Borrower specifically directs Lender in writing not to accept or act
upon telephonic or electronic communications from such Borrower, Lender shall
have no liability to Borrowers for any loss or damage suffered by a Borrower as
a result of Lender’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically or electronically and purporting to have been sent to Lender by a
Borrower and Lender shall have no duty to verify the origin of any such
communication or the authority of the Person sending it.

 

Each Borrower hereby irrevocably authorizes Lender to disburse the proceeds of
each Revolving Loan requested by such Borrower, or deemed to be requested by
such Borrower, as follows:  the proceeds of each Revolving Loan requested under
Section 2(a) shall be disbursed by Lender in lawful money of the United States
of America in immediately available funds, in

 

11

--------------------------------------------------------------------------------


 

the case of the initial borrowing, in accordance with the terms of the written
disbursement letter from such Borrower, and in the case of each subsequent
borrowing, by wire transfer or Automated Clearing House (ACH) transfer to such
bank account as may be agreed upon by such Borrower and Lender from time to
time, or elsewhere if pursuant to a written direction from such Borrower.

 


B)            REPAYMENTS AND CURTAILMENTS.


 

The Liabilities shall be repaid as follows:

 


(I)            REPAYMENT OF REVOLVING LOANS.  THE REVOLVING LOANS AND ALL OTHER
LIABILITIES SHALL BE REPAID ON THE LAST DAY OF THE ORIGINAL TERM OR ANY RENEWAL
TERM IF THIS AGREEMENT IS RENEWED PURSUANT TO SECTION 10 HEREOF.


 


(II)           CURTAILMENT OF CERTAIN AVAILABILITY.  THE AVAILABILITY SET FORTH
IN SUBSECTION 2(A)(I)(C) SHALL BE AUTOMATICALLY BE CURTAILED BY ONE HUNDRED
THOUSAND DOLLARS ($100,000) ON THE 1ST DAY OF EACH MONTH COMMENCING AUGUST 1,
2003 UNTIL SUCH AVAILABILITY IS REDUCED TO $0.


 


(III)          MANDATORY ADDITIONAL CURTAILMENTS.


 

SALES OF ASSETS.  UPON RECEIPT OF THE PROCEEDS OF THE SALE OR OTHER DISPOSITION
OF ANY EQUIPMENT OR REAL PROPERTY OF A BORROWER WHICH IS SUBJECT TO A MORTGAGE
IN FAVOR OF LENDER, OR IF ANY OF THE EQUIPMENT OR REAL PROPERTY SUBJECT TO SUCH
MORTGAGE IS DAMAGED, DESTROYED OR TAKEN BY CONDEMNATION IN WHOLE OR IN PART, THE
PROCEEDS THEREOF SHALL BE PAID BY SUCH BORROWER TO LENDER AND, TO THE EXTENT ANY
SUCH SALE, DAMAGE, DESTRUCTION OR CONDEMNATION RESULTS IN EXCESS OF FIFTY
THOUSAND DOLLARS ($50,000), THE AVAILABILITY SET FORTH IN SUBSECTION 2(A)(I)(C)
SHALL BE CURTAILED DOLLAR-FOR-DOLLAR BY THE AMOUNT OF SUCH PROCEEDS, SUCH
CURTAILMENTS TO BE APPLIED AGAINST THE REMAINING SCHEDULED CURTAILMENTS IN THE
INVERSE ORDER OF THEIR MATURITIES UNTIL CURTAILED IN FULL, AND THEN AGAINST THE
OTHER LIABILITIES (WITHOUT PERMANENTLY REDUCING AVAILABILITY), AS DETERMINED BY
LENDER, IN ITS SOLE DISCRETION.

 


C)             NOTES.


 

The Loans shall, in Lender’s sole discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to Lender.  However, if such
Loans are not so evidenced, such Loans may be evidenced solely by entries upon
the books and records maintained by Lender.

 

12

--------------------------------------------------------------------------------


 


3.             LETTERS OF CREDIT.


 


A)             GENERAL TERMS.

 

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term or any Renewal Term, Lender may, in its sole
discretion, from time to time issue, upon a Borrower’s request, commercial
and/or standby Letters of Credit; provided, that the aggregate undrawn face
amount of all such Letters of Credit shall at no time exceed Five Hundred
Thousand and No/100 Dollars ($500,000).  Payments made by Lender to any Person
on account of any Letter of Credit shall be immediately payable to Borrowers
without notice, presentment or demand and Borrowers agree that each payment made
by Lender in respect of a Letter of Credit issued on behalf of such Borrower
shall constitute a request by such Borrower for a Prime Rate Loan hereunder.  In
the event such Loan is not advanced by Lender for any reason, such reimbursement
obligations shall become part of the Liabilities hereunder and shall bear
interest at the rate then applicable to Prime Rate Loans until repaid. 
Borrowers shall remit to Lender a Letter of Credit fee equal to one percent
(1.00%) per annum on the aggregate undrawn face amount of all Letters of Credit
outstanding, which fee shall be payable monthly in arrears on the last Business
Day of each month.  Borrowers shall also pay on demand the normal and customary
administrative charges of the Lender for issuance, amendment, negotiation,
renewal or extension of any Letter of Credit.

 


B)            REQUESTS FOR LETTERS OF CREDIT.


 

Each Borrower shall make requests for Letters of Credit in writing at least two
(2) Business Days prior to the date such Letter of Credit is to be issued.  Each
such request shall specify the date such Letter of Credit is to be issued, the
amount thereof, the name and address of the beneficiary thereof and a
description of the transaction to be supported thereby.  Any such notice shall
be accompanied by the form of Letter of Credit requested and any application or
reimbursement agreement required by the issuer of such Letter of Credit.  If any
term of such application or reimbursement agreement is inconsistent with this
Agreement, then the provisions of this Agreement shall control to the extent of
such inconsistency.

 


C)             OBLIGATIONS ABSOLUTE.


 

Each Borrower shall be obligated to reimburse Lender for any payments made in
respect of any Letter of Credit, which obligation shall be unconditional and
irrevocable and shall be paid regardless of:  (i) any lack of validity or
enforceability of any Letter of Credit, (ii) any amendment or waiver of or
consent or departure from all or any provisions of any Letter of Credit, this
Agreement or any Other Agreement, (iii) the existence of any claim, set off,
defense or other right which a Borrower or any other Person may have against any
beneficiary of any Letter of Credit or Lender, (iv) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, (v) any payment under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, and (vi) any other act or omission to act or delay of any
kind of the Lender or any other Person or any other event or circumstance that
might otherwise constitute a legal or equitable discharge of a Borrower’s
obligations hereunder; provided, however that the Borrowers shall not be
obligated to reimburse the Lender for any wrongful payment made by Lender under
a Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence by Lender.  It is understood and agreed
by each Borrower that Lender may accept

 

13

--------------------------------------------------------------------------------


 

documents that appear on their face to be in order without further investigation
or inquiry, regardless of any notice or information to the contrary.

 


D)            EXPIRATION DATES OF LETTERS OF CREDIT.

 

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the ninetieth (90th) day
after the end of the Original Term or any Renewal Term.  Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its
expiration date for one or more one (1) year periods, so long as the issuer
thereof has the right to terminate the Letter of Credit at the end of each one
(1) year period and no extension period extends past the ninetieth (90th) day
after the end of the Original Term or any Renewal Term.

 


4.             INTEREST, FEES AND CHARGES.


 


A)             INTEREST RATE.


 

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

 


(I)            ONE-HALF OF ONE PERCENT (0.50%) PER ANNUM IN EXCESS OF THE PRIME
RATE IN EFFECT FROM TIME TO TIME, PAYABLE ON THE FIRST BUSINESS DAY OF EACH
MONTH IN ARREARS.  SAID RATE OF INTEREST SHALL INCREASE OR DECREASE BY AN AMOUNT
EQUAL TO EACH INCREASE OR DECREASE IN THE PRIME RATE EFFECTIVE ON THE EFFECTIVE
DATE OF EACH SUCH CHANGE IN THE PRIME RATE.


 


(II)           THREE PERCENT (3.00%) IN EXCESS OF THE LIBOR RATE FOR THE
APPLICABLE INTEREST PERIOD, SUCH RATE TO REMAIN FIXED FOR SUCH INTEREST PERIOD. 
“INTEREST PERIOD” SHALL MEAN ANY CONTINUOUS PERIOD OF THIRTY (30), SIXTY (60) OR
NINETY (90) DAYS, AS SELECTED FROM TIME TO TIME BY THE BORROWER REQUESTING SUCH
LIBOR RATE LOAN BY IRREVOCABLE NOTICE (IN WRITING, BY TELECOPY, TELEX,
ELECTRONIC MAIL, OR CABLE) GIVEN TO LENDER NOT LESS THAN THREE (3) BUSINESS DAYS
PRIOR TO THE FIRST DAY OF EACH RESPECTIVE INTEREST PERIOD; PROVIDED, THAT:  (A)
EACH SUCH PERIOD OCCURRING AFTER SUCH INITIAL PERIOD SHALL COMMENCE ON THE DAY
ON WHICH THE IMMEDIATELY PRECEDING PERIOD EXPIRES; (B) THE FINAL INTEREST PERIOD
SHALL BE SUCH THAT ITS EXPIRATION OCCURS ON OR BEFORE THE END OF THE ORIGINAL
TERM OR ANY RENEWAL TERM; AND (C) IF FOR ANY REASON A BORROWER SHALL FAIL TO
TIMELY SELECT A PERIOD, THEN SUCH LOANS SHALL CONTINUE AS, OR REVERT TO, PRIME
RATE LOANS.  INTEREST SHALL BE PAYABLE ON THE LAST BUSINESS DAY OF SUCH INTEREST
PERIOD.


 


(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUANCE THEREOF, THE LOANS SHALL BEAR INTEREST AT THE RATE OF TWO PERCENT
(2.0%) PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE THEREON, WHICH
INTEREST SHALL BE PAYABLE ON DEMAND.  ALL INTEREST SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR.

 

14

--------------------------------------------------------------------------------


 


B)            OTHER LIBOR PROVISIONS.

 


(I)            SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, EACH BORROWER SHALL
HAVE THE OPTION (A) AS OF ANY DATE, TO CONVERT ALL OR ANY PART OF THE PRIME RATE
LOANS TO, OR REQUEST THAT NEW LOANS BE MADE AS, LIBOR RATE LOANS OF VARIOUS
INTEREST PERIODS, (B) AS OF THE LAST DAY OF ANY INTEREST PERIOD, TO CONTINUE ALL
OR ANY PORTION OF THE RELEVANT LIBOR RATE LOANS AS LIBOR RATE LOANS; (C) AS OF
THE LAST DAY OF ANY INTEREST PERIOD, TO CONVERT ALL OR ANY PORTION OF THE LIBOR
RATE LOANS TO PRIME RATE LOANS; AND (D) AT ANY TIME, TO REQUEST NEW LOANS AS
PRIME RATE LOANS; PROVIDED, THAT LOANS MAY NOT BE CONTINUED AS OR CONVERTED TO
LIBOR RATE LOANS, IF THE CONTINUATION OR CONVERSION THEREOF WOULD VIOLATE THE
PROVISIONS OF SUBSECTIONS 4(B)(II) OR 4(B)(III) OF THIS AGREEMENT OR IF AN EVENT
OF DEFAULT HAS OCCURRED.


 


(II)           LENDER’S DETERMINATION OF THE LIBOR RATE AS PROVIDED ABOVE SHALL
BE CONCLUSIVE, ABSENT MANIFEST ERROR.  FURTHERMORE, IF LENDER DETERMINES, IN
GOOD FAITH (WHICH DETERMINATION SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR),
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD THAT (A) U.S. DOLLAR DEPOSITS
OF SUFFICIENT AMOUNT AND MATURITY FOR FUNDING THE LOANS ARE NOT AVAILABLE TO
LENDER IN THE LONDON INTERBANK EURODOLLAR MARKET IN THE ORDINARY COURSE OF
BUSINESS, OR (B) BY REASON OF CIRCUMSTANCES AFFECTING THE LONDON INTERBANK
EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
RATE OF INTEREST TO BE APPLICABLE TO THE LOANS REQUESTED BY A BORROWER TO BE
LIBOR RATE LOANS OR THE LOANS BEARING INTEREST AT THE RATES SET FORTH IN
SUBSECTION 4(A)(II) OF THIS AGREEMENT SHALL NOT REPRESENT THE EFFECTIVE PRICING
TO LENDER FOR U.S. DOLLAR DEPOSITS OF A COMPARABLE AMOUNT FOR THE RELEVANT
PERIOD (SUCH AS FOR EXAMPLE, BUT NOT LIMITED TO, OFFICIAL RESERVE REQUIREMENTS
REQUIRED BY REGULATION D TO THE EXTENT NOT GIVEN EFFECT IN DETERMINING THE
RATE), LENDER SHALL PROMPTLY NOTIFY SUCH BORROWER AND (1) ALL EXISTING LIBOR
RATE LOANS SHALL CONVERT TO PRIME RATE LOANS UPON THE END OF THE APPLICABLE
INTEREST PERIOD, AND (2) NO ADDITIONAL LIBOR RATE LOANS SHALL BE MADE UNTIL SUCH
CIRCUMSTANCES ARE CURED.


 


(III)          IF, AFTER THE DATE HEREOF, THE INTRODUCTION OF, OR ANY CHANGE IN
ANY APPLICABLE LAW, TREATY, RULE, REGULATION OR GUIDELINE OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR ANY
CENTRAL BANK OR OTHER FISCAL, MONETARY OR OTHER AUTHORITY HAVING JURISDICTION
OVER LENDER OR ITS LENDING OFFICES (A “REGULATORY CHANGE”), SHALL, IN THE
OPINION OF COUNSEL TO LENDER, MAKE IT UNLAWFUL FOR LENDER TO MAKE OR MAINTAIN
LIBOR RATE LOANS, THEN LENDER SHALL PROMPTLY NOTIFY THE REQUESTING BORROWER AND
(A) THE LIBOR RATE LOANS SHALL IMMEDIATELY CONVERT TO PRIME RATE LOANS ON THE
LAST BUSINESS DAY OF THE THEN EXISTING INTEREST PERIOD OR ON SUCH EARLIER DATE
AS REQUIRED BY LAW AND (B) NO ADDITIONAL LIBOR RATE LOANS SHALL BE MADE UNTIL
SUCH CIRCUMSTANCE IS CURED.


 


(IV)          IF, FOR ANY REASON, A LIBOR RATE LOAN IS PAID PRIOR TO THE LAST
BUSINESS DAY OF ANY INTEREST PERIOD OR IF A LIBOR RATE LOAN DOES NOT OCCUR ON A


 

15

--------------------------------------------------------------------------------


 


DATE SPECIFIED BY THE REQUESTING BORROWER IN ITS REQUEST (OTHER THAN AS A RESULT
OF A DEFAULT BY LENDER), EACH BORROWER AGREES TO INDEMNIFY LENDER AGAINST ANY
LOSS (INCLUDING ANY LOSS ON REDEPLOYMENT OF THE DEPOSITS OR OTHER FUNDS ACQUIRED
BY LENDER TO FUND OR MAINTAIN SUCH LIBOR RATE LOAN) COST OR EXPENSE INCURRED BY
LENDER AS A RESULT OF SUCH PREPAYMENT.


 


(V)           IF ANY REGULATORY CHANGE (WHETHER OR NOT HAVING THE FORCE OF LAW)
SHALL (A) IMPOSE, MODIFY OR DEEM APPLICABLE ANY ASSESSMENT, RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS IN OR FOR THE
ACCOUNT OF OR LOANS BY, OR ANY OTHER ACQUISITION OF FUNDS OR DISBURSEMENTS BY,
LENDER; (B) SUBJECT LENDER OR THE LIBOR RATE LOANS TO ANY TAX OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO LENDER OF PRINCIPAL OR INTEREST DUE FROM A
BORROWER TO LENDER HEREUNDER (OTHER THAN A CHANGE IN THE TAXATION OF THE OVERALL
NET INCOME OF LENDER); OR (C) IMPOSE ON LENDER ANY OTHER CONDITION REGARDING THE
LIBOR RATE LOANS OR LENDER’S FUNDING THEREOF, AND LENDER SHALL DETERMINE (WHICH
DETERMINATION SHALL BE CONCLUSIVE, ABSENT ANY MANIFEST ERROR) THAT THE RESULT OF
THE FOREGOING IS TO INCREASE THE COST TO LENDER OF MAKING OR MAINTAINING THE
LIBOR RATE LOANS OR TO REDUCE THE AMOUNT OF PRINCIPAL OR INTEREST RECEIVED BY
LENDER HEREUNDER, THEN BORROWERS SHALL PAY TO LENDER, ON DEMAND, SUCH ADDITIONAL
AMOUNTS AS LENDER SHALL, FROM TIME TO TIME, DETERMINE ARE SUFFICIENT TO
COMPENSATE AND INDEMNIFY LENDER FROM SUCH INCREASED COST OR REDUCED AMOUNT.


 


(VI)          LENDER SHALL RECEIVE PAYMENTS OF AMOUNTS OF PRINCIPAL OF AND
INTEREST WITH RESPECT TO THE LIBOR RATE LOANS FREE AND CLEAR OF, AND WITHOUT
DEDUCTION FOR, ANY TAXES.  IF (A) LENDER SHALL BE SUBJECT TO ANY TAX IN RESPECT
OF ANY LIBOR RATE LOANS OR ANY PART THEREOF OR, (B) BORROWERS SHALL BE REQUIRED
TO WITHHOLD OR DEDUCT ANY TAX FROM ANY SUCH AMOUNT, THE LIBOR RATE APPLICABLE TO
SUCH LIBOR RATE LOANS SHALL BE ADJUSTED BY LENDER TO REFLECT ALL ADDITIONAL
COSTS INCURRED BY LENDER IN CONNECTION WITH THE PAYMENT BY LENDER OR THE
WITHHOLDING BY A BORROWER OF SUCH TAX AND BORROWERS SHALL PROVIDE LENDER WITH A
STATEMENT DETAILING THE AMOUNT OF ANY SUCH TAX ACTUALLY PAID BY BORROWERS. 
DETERMINATION BY LENDER OF THE AMOUNT OF SUCH COSTS SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.  IF AFTER ANY SUCH ADJUSTMENT ANY PART OF ANY TAX PAID BY LENDER
IS SUBSEQUENTLY RECOVERED BY LENDER, LENDER SHALL REIMBURSE BORROWERS TO THE
EXTENT OF THE AMOUNT SO RECOVERED.  A CERTIFICATE OF AN OFFICER OF LENDER
SETTING FORTH THE AMOUNT OF SUCH RECOVERY AND THE BASIS THEREFOR SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR.


 


(VII)         EACH REQUEST FOR LIBOR RATE LOANS SHALL BE IN AN AMOUNT NOT LESS
THAN FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000), AND IN INTEGRAL
MULTIPLES OF, ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000).


 


(VIII)        UNLESS OTHERWISE SPECIFIED BY A BORROWER, ALL LOANS SHALL BE PRIME
RATE LOANS.

 

16

--------------------------------------------------------------------------------


 


(IX)           NO MORE THAN FIVE (5) INTEREST PERIODS MAY BE IN EFFECT WITH
RESPECT TO OUTSTANDING LIBOR RATE LOANS AT ANY ONE TIME.


 


C)             FEES AND CHARGES.


 


(I)            CLOSING FEE:  BORROWERS SHALL JOINTLY AND SEVERALLY PAY TO LENDER
A CLOSING FEE OF ONE HUNDRED TEN THOUSAND DOLLARS ($110,000), WHICH FEE SHALL BE
FULLY EARNED ON THE DATE OF DISBURSEMENT OF THE INITIAL LOANS HEREUNDER AND
PAYABLE AS FOLLOWS: (X) EIGHTY THOUSAND DOLLARS ($80,000) ON THE DATE OF
DISBURSEMENT OF THE INITIAL LOANS HEREUNDER AND (Y) THIRTY THOUSAND DOLLARS
($30,000) ON THE FIRST ANNIVERSARY OF THE DATE HEREOF.


 


(II)           UNUSED LINE FEE:  BORROWERS SHALL JOINTLY AND SEVERALLY PAY TO
LENDER AN UNUSED LINE FEE OF ONE-QUARTER OF ONE PERCENT (0.25%) OF THE
DIFFERENCE BETWEEN THE MAXIMUM REVOLVING LOAN LIMIT AND THE AVERAGE DAILY
BALANCE OF THE REVOLVING LOANS PLUS THE LETTER OF CREDIT OBLIGATIONS FOR EACH
MONTH, WHICH FEE SHALL BE FULLY EARNED BY LENDER AND PAYABLE QUARTERLY IN
ARREARS ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER.  SAID FEE SHALL BE
CALCULATED ON THE BASIS OF A 360 DAY YEAR.


 


(III)          COSTS AND EXPENSES:  BORROWERS SHALL REIMBURSE LENDER FOR ALL
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, LEGAL EXPENSES AND REASONABLE
ATTORNEYS’ FEES (WHETHER FOR INTERNAL OR OUTSIDE COUNSEL) INCURRED BY LENDER IN
CONNECTION WITH THE (I) DOCUMENTATION AND CONSUMMATION OF THIS TRANSACTION AND
ANY OTHER TRANSACTIONS BETWEEN BORROWERS AND LENDER, INCLUDING, WITHOUT
LIMITATION, UNIFORM COMMERCIAL CODE AND OTHER PUBLIC RECORD SEARCHES AND
FILINGS, OVERNIGHT COURIER OR OTHER EXPRESS OR MESSENGER DELIVERY, APPRAISAL
COSTS, SURVEYS, TITLE INSURANCE AND ENVIRONMENTAL AUDIT OR REVIEW COSTS;
(II) COLLECTION, PROTECTION OR ENFORCEMENT OF ANY RIGHTS IN OR TO THE
COLLATERAL; (III) COLLECTION OF ANY LIABILITIES; AND (IV) ADMINISTRATION AND
ENFORCEMENT OF ANY OF LENDER’S RIGHTS UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT.  BORROWERS SHALL ALSO PAY ALL NORMAL SERVICE CHARGES WITH RESPECT TO
ALL ACCOUNTS MAINTAINED BY EACH BORROWER WITH LENDER AND ANY ADDITIONAL SERVICES
REQUESTED BY A BORROWER FROM LENDER.  ALL SUCH COSTS, EXPENSES AND CHARGES SHALL
CONSTITUTE LIABILITIES HEREUNDER, SHALL BE PAYABLE BY BORROWERS TO LENDER ON
DEMAND, AND, UNTIL PAID, SHALL BEAR INTEREST AT THE HIGHEST RATE THEN APPLICABLE
TO LOANS HEREUNDER.


 


(IV)          CAPITAL ADEQUACY CHARGE.  IF LENDER SHALL HAVE DETERMINED THAT THE
ADOPTION OF ANY LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF, OR COMPLIANCE BY
LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR GOVERNMENTAL AUTHORITY ENACTED
AFTER THE DATE HEREOF, DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON SUCH PARTY’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO
A LEVEL BELOW THAT WHICH


 

17

--------------------------------------------------------------------------------


 


LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING
INTO CONSIDERATION LENDER’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY A
MATERIAL AMOUNT, THEN FROM TIME TO TIME, AFTER SUBMISSION BY LENDER TO BORROWERS
OF A WRITTEN DEMAND THEREFOR (“CAPITAL ADEQUACY DEMAND”) TOGETHER WITH THE
CERTIFICATE DESCRIBED BELOW, BORROWERS SHALL PAY TO LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS (“CAPITAL ADEQUACY CHARGE”) AS WILL COMPENSATE LENDER FOR SUCH
REDUCTION, SUCH CAPITAL ADEQUACY DEMAND TO BE MADE WITH REASONABLE PROMPTNESS
FOLLOWING SUCH DETERMINATION.  A CERTIFICATE OF LENDER CLAIMING ENTITLEMENT TO
PAYMENT AS SET FORTH ABOVE SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  SUCH CERTIFICATE SHALL SET FORTH THE NATURE OF THE OCCURRENCE GIVING
RISE TO SUCH REDUCTION, THE AMOUNT OF THE CAPITAL ADEQUACY CHARGE TO BE PAID TO
LENDER, AND THE METHOD BY WHICH SUCH AMOUNT WAS DETERMINED.  IN DETERMINING SUCH
AMOUNT, LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHOD, APPLIED
ON A NON-DISCRIMINATORY BASIS.


 


D)            MAXIMUM INTEREST.


 

It is the intent of the parties that the rate of interest and other charges to
each Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge such
Borrower, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to such Borrower.

 


5.             COLLATERAL.


 


A)             GRANT OF SECURITY INTEREST TO LENDER.


 

As security for the payment of all Loans now or in the future made by Lender to
Borrowers hereunder and for the payment or other satisfaction of all other
Liabilities, each Borrower hereby assigns to Lender and grants to Lender a
continuing security interest in the following property of each of the Borrowers,
whether now or hereafter owned, existing, acquired or arising and wherever now
or hereafter located:  (a) all Accounts (whether or not Eligible Accounts) and
all Goods whose sale, lease or other disposition by such Borrower has given rise
to Accounts and have been returned to, or repossessed or stopped in transit by,
such Borrower; (b) all Chattel Paper, Instruments, Documents and General
Intangibles (including, without limitation, all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit C
hereto, (i) any other property of such Borrower now or hereafter in the
possession, custody or control of Lender or any agent or any parent,

 

18

--------------------------------------------------------------------------------


 

affiliate or subsidiary of Lender or any participant with Lender in the Loans,
for any purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise) and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of the Borrowers’ books and records
relating to any of the foregoing and to the Borrowers’ businesses.

 

b)            Other Security.

 

Lender, in its sole discretion, without waiving or releasing any obligation,
liability or duty of Borrowers under this Agreement or the Other Agreements or
any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral.  All sums paid by Lender in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Lender shall constitute
Liabilities, payable by Borrowers to Lender on demand and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

 


C)             POSSESSORY COLLATERAL.

 

Immediately upon receipt by either Borrower of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including, without
limitation, any Tangible Chattel Paper and any Investment Property consisting of
certificated securities, such Borrower shall deliver the original thereof to
Lender together with an appropriate endorsement or other specific evidence of
assignment thereof to Lender (in form and substance acceptable to Lender).  If
an endorsement or assignment of any such items shall not be made for any reason,
Lender is hereby irrevocably authorized, as each Borrower’s attorney and
agent-in-fact, to endorse or assign the same on such Borrower’s behalf.

 


D)            ELECTRONIC CHATTEL PAPER.

 

To the extent that either Borrower obtains or maintains any Electronic Chattel
Paper, such Borrower shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (iv), (v) and (vi) below,
unalterable, (ii) the authoritative copy identifies Lender as the assignee of
the record or records, (iii) the authoritative copy is communicated to and
maintained by the Lender or its designated custodian, (iv) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Lender, (v) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (vi) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

19

--------------------------------------------------------------------------------


 


6.             PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.

 

Each of the Borrowers shall, at Lender’s request, at any time and from time to
time, authenticate, execute and deliver to Lender such financing statements,
documents and other agreements and instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or desirable by
Lender) and do such other acts and things or cause third parties to do such
other acts and things as Lender may deem necessary or desirable in its sole
discretion in order to establish and maintain a valid, attached and perfected
security interest in the Collateral in favor of Lender (free and clear of all
other liens, claims, encumbrances and rights of third parties whatsoever,
whether voluntarily or involuntarily created, except Permitted Liens) to secure
payment of the Liabilities, and in order to facilitate the collection of the
Collateral.  Each of the Borrowers irrevocably hereby make, constitute and
appoint Lender (and all Persons designated by Lender for that purpose) as such
Borrower’s true and lawful attorney and agent-in-fact to execute and file such
financing statements, documents and other agreements and instruments and do such
other acts and things as may be necessary to preserve and perfect Lender’s
security interest in the Collateral.  Each of the Borrowers further agree that a
carbon, photographic, photostatic or other reproduction of this Agreement or of
a financing statement shall be sufficient as a financing statement, each of the
Borrowers further ratify and confirm the prior filing by Lender of any and all
financing statements which identify either of the Borrowers as debtor, Lender as
secured party and any or all Collateral as collateral.

 


7.             POSSESSION OF COLLATERAL AND RELATED MATTERS.

 

Until an Event of Default has occurred, each Borrower shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of such
Borrower’s business, to (a) sell, lease or furnish under contracts of service
any of such Borrower’s Inventory normally held by such Borrower for any such
purpose; and (b) use and consume any raw materials, work in process or other
materials normally held by such Borrower for such purpose; provided, however,
that a sale in the ordinary course of business shall not include any transfer or
sale in satisfaction, partial or complete, of a debt owed by such Borrower.

 


8.             COLLECTIONS.

 

(a)           Each Borrower shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box (the “Lock Box”)
designated by, and under the exclusive control of, Lender, at Lender.  Each
Borrower shall establish an account (the “Lock Box Account”) in Lender’s name
with Lender, into which all payments received in the Lock Box shall be
deposited, and into which such Borrower will immediately deposit all payments
received by such Borrower on Accounts in the identical form in which such
payments were received, whether by cash or check.  If a Borrower, any Affiliate
or Subsidiary, any shareholder, officer, director, employee or agent of a
Borrower or any Affiliate or Subsidiary, or any other Person acting for or in
concert with a Borrower shall receive any monies, checks, notes, drafts or other
payments relating to or as Proceeds of Accounts or other Collateral, such
Borrower and each such Person shall receive all such items in trust for, and as
the sole and exclusive property of, Lender and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to the
Lock Box Account.  Each Borrower agrees that all payments made to such Lock Box
Account or otherwise received by Lender, whether in respect of the Accounts or
as Proceeds of other Collateral or otherwise, will be applied on account of the
Liabilities in accordance with the terms of this Agreement; provided, that so
long as no Event of

 

20

--------------------------------------------------------------------------------


 

Default has occurred, payments received by Lender shall not be applied to the
unmatured portion of the LIBOR Rate Loans, but shall be held in an interest
bearing cash collateral account maintained by Lender, until the earlier of (i)
the last Business Day of the Interest Period applicable to such LIBOR Rate Loan
and (ii) the occurrence of an Event of Default; provided, further, that so long
as no Event of Default has occurred, the immediately available funds in such
cash collateral account may be disbursed, at such Borrower’s discretion, to such
Borrower so long as after giving effect to such disbursement, such Borrower’s
availability under subsection 2(a) hereof at such time, equals or exceeds the
outstanding Revolving Loans at such time.  Each Borrower agrees to pay all fees,
costs and expenses in connection with opening and maintaining the Lock Box and
Lock Box Account.  All of such fees, costs and expenses if not paid by a
Borrower, may be paid by Lender and in such event all amounts paid by Lender
shall constitute Liabilities hereunder, shall be payable to Lender by Borrowers
upon demand, and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.  All checks, drafts, instruments and other items
of payment or Proceeds of Collateral shall be endorsed by the applicable
Borrower to Lender, and, if that endorsement of any such item shall not be made
for any reason, Lender is hereby irrevocably authorized to endorse the same on
such Borrower’s behalf.  For the purpose of this section, each Borrower
irrevocably hereby makes, constitutes and appoints Lender (and all Persons
designated by Lender for that purpose) as such Borrower’s true and lawful
attorney and agent-in-fact (i) to endorse such Borrower’s name upon said items
of payment and/or Proceeds of Collateral and upon any Chattel Paper, Document,
Instrument, invoice or similar document or agreement relating to any Account of
such Borrower or Goods pertaining thereto; (ii) to take control in any manner of
any item of payment or Proceeds thereof and (iii) to have access to any lock box
or postal box into which any of such Borrower’s mail is deposited, and open and
process all mail addressed to such Borrower and deposited therein.

 

(b)           Lender may, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Liabilities, (i) enforce collection of any of Borrowers’ Accounts or
other amounts owed to a Borrower by suit or otherwise; (ii) exercise all of such
Borrower’s rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to such Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to such Borrower,
or compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
such Borrower or other amount owed to such Borrower upon such terms, for such
amount and at such time or times as Lender deems advisable; (v) prepare, file
and sign such Borrower’s name on any proof of claim in bankruptcy or other
similar document against any Account Debtor or other Person obligated to such
Borrower; and (vi) do all other acts and things which are necessary, in Lender’s
sole discretion, to fulfill such Borrower’s obligations under this Agreement and
the Other Agreements and to allow Lender to collect the Accounts or other
amounts owed to such Borrower.  In addition to any other provision hereof,
Lender may at any time, after the occurrence and during the continuance of an
Event of Default, at Borrowers’ expense, notify any parties obligated on any of
the Accounts to make payment directly to Lender of any amounts due or to become
due thereunder.

 

(c)           For purposes of calculating interest and fees, Lender shall,
within two (2) Business Days after receipt by Lender at its office in Chicago,
Illinois of (i) checks and (ii) cash

 

21

--------------------------------------------------------------------------------


 

or other immediately available funds from collections of items of payment and
Proceeds of any Collateral, apply the whole or any part of such collections or
Proceeds against the Liabilities in such order as Lender shall determine in its
sole discretion.  For purposes of determining the amount of Loans available for
borrowing purposes, checks and cash or other immediately available funds from
collections of items of payment and Proceeds of any Collateral shall be applied
in whole or in part against the Liabilities, in such order as Lender shall
determine in its sole discretion, on the day of receipt, subject to actual
collection.

 

(d)           On a monthly basis, Lender shall deliver to Borrowers an account
statement showing all Loans, charges and payments, which shall be deemed final,
binding and conclusive upon Borrowers unless a Borrower notifies Lender in
writing, specifying any error therein, within thirty (30) days of the date such
account statement is sent to Borrowers and any such notice shall only constitute
an objection to the items specifically identified.

 


9.             COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

 


A)             WEEKLY/MONTHLY REPORTS.

 

Borrowers shall deliver to Lender consolidated and consolidating executed loan
reports and certificates in Lender’s then current form, (i) within fifteen (15)
days after the end of each month so long as Excess Availability of Borrowers on
a consolidated basis is equal to or exceeds Five Hundred Thousand Dollars
($500,000), and (ii) on Monday of each week at all times that Excess
Availability of Borrowers on a consolidated basis is less than Five Hundred
Thousand Dollars ($500,000), such reports to be accompanied by copies of each
Borrower’s sales journal, cash receipts journal and credit memo journal for the
relevant period.  Such reports shall reflect the activity of each Borrower with
respect to Accounts for the immediately preceding month or week, as applicable,
and shall be in a form and with such specificity as is reasonably satisfactory
to Lender and shall contain such additional information concerning Accounts and
Inventory as may be reasonably requested by Lender including, without
limitation, but only if specifically requested by Lender, copies of all invoices
prepared in connection with such Accounts.

 


B)            ADDITIONAL MONTHLY REPORTS.

 

Borrowers shall deliver to Lender, in addition to any other reports, as soon as
practicable and in any event: (i) within fifteen (15) days after the end of each
month, (A) a detailed trial balance of each Borrower’s Accounts aged per invoice
date, in form and substance reasonably satisfactory to Lender including, without
limitation, the names and addresses of all Account Debtors of each Borrower, and
(B) a detailed report of accounts payable (such Accounts and accounts payable
divided into such time intervals as Lender may require in its sole and
reasonable discretion), including a listing of any held checks; and (ii) within
fifteen (15) days after the end of each month, the general ledger inventory
account balance, a perpetual inventory report and Lender’s standard form of
Inventory report then in effect or the form most recently requested from
Borrowers by Lender, for each Borrower by each category of Inventory, together
with a description of the monthly change in each category of Inventory.

 

22

--------------------------------------------------------------------------------


 


C)             FINANCIAL STATEMENTS.

 

Borrowers shall deliver to Lender the following financial information, all of
which shall be prepared in accordance with generally accepted accounting
principles consistently applied: (i) no later than thirty (30) days after each
calendar month, copies of internally prepared financial statements, including,
without limitation, balance sheets and statements of income of Borrowers on a
consolidated and consolidating basis, certified by the Chief Financial Officer
or Controller of each Borrower; and (ii) no later than one hundred twenty (120)
days after the end of each of Borrowers’ Fiscal Years, audited annual financial
statements with an unqualified opinion by independent certified public
accountants selected by Borrowers and reasonably satisfactory to Lender, which
financial statements shall be accompanied by copies of any management letters
sent to a Borrower by such accountants.  In addition, Borrowers shall deliver to
Lender a Compliance Certificate in the form of Exhibit B attached hereto, which
Compliance Certificate shall include a calculation of all financial covenants
contained in this Agreement, on a quarterly basis, within thirty (30) days after
the end of each calendar quarter.

 


D)            ANNUAL PROJECTIONS.

 

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Borrowers shall deliver to Lender projected balance sheets, statements of
income and cash flow for Borrowers on a consolidated and consolidating basis,
for each of the twelve (12) months during such Fiscal Year, which shall include
the assumptions used therein, together with appropriate supporting details as
reasonably requested by Lender.

 


E)             EXPLANATION OF BUDGETS AND PROJECTIONS.

 

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrowers shall deliver a letter
signed by the President or a Vice President of each Borrower and by the
Treasurer or Chief Financial Officer of each Borrower, describing, comparing and
analyzing, in detail, all changes and developments between the anticipated
financial results included in such projections or budgets and the historical
financial statements of Borrowers in the same form such information is provided
to the Board of Directors of Borrowers.

 


F)             PUBLIC REPORTING.

 

Promptly upon the filing thereof, each Borrower shall deliver to Lender copies
of all registration statements and annual, quarterly, monthly or other regular
reports which such Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission, as well as promptly providing to Lender copies of any
reports and proxy statements delivered to its shareholders.

 


G)            OTHER INFORMATION.

 

Promptly following request therefor by Lender, such other business or financial
data, reports, appraisals and projections as Lender may reasonably request.

 

23

--------------------------------------------------------------------------------


 


10.           TERMINATION; AUTOMATIC RENEWAL.

 

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL JUNE 30, 2006 (THE
“ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A “RENEWAL
TERM”) UNLESS (A) LENDER ELECTS TO TERMINATE THIS AGREEMENT AT THE END OF THE
ORIGINAL TERM OR ANY RENEWAL TERM BY PROVIDING BORROWERS WITH WRITTEN NOTICE OF
SUCH ELECTION AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE ORIGINAL
TERM OR AT THE END OF ANY RENEWAL TERM; (B) THE DUE DATE OF THE LIABILITIES IS
ACCELERATED PURSUANT TO SECTION 16 HEREOF; OR (C) A BORROWER ELECTS TO TERMINATE
THIS AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY RENEWAL TERM
BY GIVING LENDER WRITTEN NOTICE OF SUCH ELECTION AT LEAST THIRTY (30) DAYS PRIOR
TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL TERM AND BY PAYING
ALL OF THE LIABILITIES IN FULL ON THE LAST DAY OF SUCH TERM (INCLUDING PROVIDING
CASH COLLATERAL FOR ANY OUTSTANDING UNDRAWN LETTERS OF CREDIT IN AN AMOUNT
ACCEPTABLE TO LENDER, BUT IN NO EVENT LESS THAN ONE HUNDRED FIVE PERCENT (105%)
OF THE UNDRAWN FACE AMOUNT OF SUCH LETTERS OF CREDIT).  If one or more of the
events specified in clauses (A), (B) and (C) occurs or this Agreement otherwise
expires, then (i) Lender shall not make any additional Loans on or after the
date identified as the date on which the Liabilities are to be repaid; and
(ii) this Agreement shall terminate on the date thereafter that the Liabilities
are paid in full.  At such time as Borrowers have repaid all of the Liabilities
(or provided cash collateral with respect to outstanding Letters of Credit as
described above) and this Agreement has terminated, if Borrowers are obtaining
new financing from another lender, Borrowers shall deliver such lender’s
indemnification of Lender, in form and substance reasonably satisfactory to
Lender, for checks which Lender has credited to such Borrower’s account, but
which subsequently are dishonored for any reason or for automatic clearinghouse
or wire transfers not yet posted to such Borrower’s account.

 


11.           REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to Lender, which representations
and warranties (whether appearing in this Section 11 or elsewhere) shall be true
at the time of Borrowers’ execution hereof and the closing of the transactions
described herein or related hereto, shall remain true until the repayment in
full and satisfaction of all the Liabilities and termination of this Agreement
(except to the extent that such representation and warranty relates to a
specific date or dates in which event such representations and warranties shall
remain true as of such date or dates), and shall be remade by each Borrower at
the time each Loan is made pursuant to this Agreement.

 


A)             FINANCIAL STATEMENTS AND OTHER INFORMATION.

 

The financial statements and other information delivered or to be delivered by
Borrowers to Lender at or prior to the date of this Agreement accurately reflect
the financial condition of Borrowers, and there has been no material adverse
change in the financial condition, the operations or any other status of either
of the Borrowers since the date of the financial

 

24

--------------------------------------------------------------------------------


 

statements delivered to Lender most recently prior to the date of this
Agreement.  All written information now or heretofore furnished by each Borrower
to Lender is true and correct in all material respects as of the date with
respect to which such information was furnished.

 


B)            LOCATIONS.

 

The office where each Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, each Borrower’s principal place of business
and all of each Borrower’s other places of business, locations of Collateral and
post office boxes and locations of bank accounts are as set forth in Exhibit A
and at other locations within the continental United States (and Australia, with
respect to Inventory stored for purposes of sale to Aristocrat) of which Lender
has been advised by a Borrower in accordance with subsection 12(b)(i).  The
Collateral, including, without limitation, the Equipment (except any part
thereof which a Borrower shall have advised Lender in writing consists of
Collateral normally used in more than one state) is kept, or, in the case of
vehicles, based, only at the addresses set forth on Exhibit A, and at other
locations within the continental United States (and Australia, with respect to
Inventory stored for purposes of sale to Aristocrat) of which Lender has been
advised by a Borrower in writing in accordance with subsection 12(b)(i) hereof.

 


C)             LOANS BY BORROWER.

 

Neither of the Borrowers have made any loans or advances to any Affiliate or
other Person except for advances authorized hereunder to employees, officers and
directors of such Borrower for travel and other expenses arising in the ordinary
course of such Borrower’s business.

 


D)            ACCOUNTS AND INVENTORY.

 

Each Account or item of Inventory which either Borrower shall, expressly or by
implication, request Lender to classify as an Eligible Account or as Eligible
Inventory, respectively, shall, as of the time when such request is made,
conform in all respects to the requirements of such classification as set forth
in the respective definitions of “Eligible Account” and “Eligible Inventory” as
set forth herein and as otherwise established by Lender from time to time.

 


E)             LIENS.

 

Each Borrower is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by such Borrower, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

 


F)             ORGANIZATION, AUTHORITY AND NO CONFLICT.

 

WGE is a corporation, duly organized, validly existing and in good standing in
the State of Illinois, its state organizational identification number is
18348551 and such Borrower is duly qualified and in good standing in all states
where the failure to be qualified and in good standing would have a Material
Adverse Effect.  AGE is a corporation, duly organized,

 

25

--------------------------------------------------------------------------------


 

validly existing and in good standing in the State of Nevada, its state
organizational identification number is C29604-1999 and such Borrower is duly
qualified and in good standing in all states where the failure to be qualified
and in good standing would have a Material Adverse Effect.  Each Borrower has
the right and power and is duly authorized and empowered to enter into, execute
and deliver this Agreement and the Other Agreements and perform its obligations
hereunder and thereunder.  Each Borrower’s execution, delivery and performance
of this Agreement and the Other Agreements does not conflict with the provisions
of the organizational documents of such Borrower, any statute, regulation,
ordinance or rule of law, or any agreement, contract or other document which is
binding on such Borrower, and each Borrower’s execution, delivery and
performance of this Agreement and the Other Agreements shall not result in the
imposition of any lien or other encumbrance upon any of such Borrower’s property
under any existing indenture, mortgage, deed of trust, loan or credit agreement
or other agreement or instrument by which such Borrower or any of its property
may be bound or affected (other than a lien in favor of the Lender).

 


G)            LITIGATION.

 

There are no actions or proceedings which are pending or threatened against a
Borrower which might have a Material Adverse Effect on such Borrower, and each
Borrower shall, promptly upon becoming aware of any such pending or threatened
action or proceeding, give written notice thereof to Lender.  No Borrower has
any Commercial Tort Claims pending other than those set forth on Exhibit C
hereto as Exhibit C may be amended from time to time.

 


H)            COMPLIANCE WITH LAWS AND MAINTENANCE OF PERMITS.

 

Each Borrower has obtained all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on such Borrower.  Each Borrower is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure to comply
with which would have a Material Adverse Effect on such Borrower.

 


I)              AFFILIATE TRANSACTIONS.

 

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, no Borrower is conducting, permitting or suffering to
be conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to such Borrower
than the terms upon which such transactions would have been made had they been
made to or with a Person that is not an Affiliate.

 


J)              NAMES AND TRADE NAMES.

 

Except as set forth in Schedule 11(j) hereto, each Borrower’s name has always
been as set forth on the first page of this Agreement and no Borrower uses trade
names, assumed

 

26

--------------------------------------------------------------------------------


 

names, fictitious names or division names in the operation of its business,
except as set forth on Schedule 11(j) hereto.

 


K)             EQUIPMENT.

 

Each Borrower has good and indefeasible and merchantable title to and ownership
of all Equipment.  No Equipment is a Fixture to real estate unless such real
estate is owned by such Borrower and is subject to a mortgage in favor of
Lender, or if such real estate is leased, is subject to a landlord’s agreement
in favor of Lender on terms acceptable to Lender, or an accession to other
personal property unless such personal property is subject to a first priority
lien in favor of Lender.

 


L)              ENFORCEABILITY.

 

This Agreement and the Other Agreements to which either of the Borrowers is a
party are the legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their respective terms.

 


M)            SOLVENCY.

 

Each Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the Other Agreements or by completion of the transactions
contemplated hereunder or thereunder.

 


N)            INDEBTEDNESS.

 

Except as set forth on Schedule 11(n) hereto, no Borrower is obligated (directly
or indirectly), for any loans or other indebtedness for borrowed money other
than the Loans.

 


O)            MARGIN SECURITY AND USE OF PROCEEDS.

 

Neither of the Borrowers own any margin securities, and none of the proceeds of
the Loans hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 


P)            PARENT, SUBSIDIARIES AND AFFILIATES.

 

Except as set forth on Schedule 11(p) hereto, neither of the Borrowers has any
Parents, Subsidiaries or other Affiliates or divisions, nor is any Borrower
engaged in any joint venture or partnership with any other Person.

 

27

--------------------------------------------------------------------------------


 


Q)            NO DEFAULTS.

 

Neither of the Borrowers are in default under any material contract, lease or
commitment to which it is a party or by which it is bound, nor does any Borrower
know of any dispute regarding any contract, lease or commitment which would have
a Material Adverse Effect on such Borrower.

 


R)             EMPLOYEE MATTERS.

 

There are no controversies pending or threatened between either of the Borrowers
and any of their respective employees, agents or independent contractors other
than employee grievances arising in the ordinary course of business which would
not, in the aggregate, have a Material Adverse Effect on such Borrower, and each
Borrower is in compliance with all federal and state laws respecting employment
and employment terms, conditions and practices except for such non-compliance
which would not have a Material Adverse Effect on such Borrower.

 


S)             INTELLECTUAL PROPERTY.

 

Each Borrower possesses adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue to conduct its business as heretofore conducted by it.

 


T)             ENVIRONMENTAL MATTERS.

 

No Borrower has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder and the operations of each Borrower comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.  There has been
no investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of each Borrower’s knowledge threatened with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
either of the Borrowers or the release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects a
Borrower or its business, operations or assets or any properties at which either
of the Borrowers has transported, stored or disposed of any Hazardous
Materials.  Neither of the Borrowers has any material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

 


U)            ERISA MATTERS.

 

Each Borrower has paid and discharged all obligations and liabilities arising
under ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a lien against any of its properties or assets.

 

28

--------------------------------------------------------------------------------


 


12.           AFFIRMATIVE COVENANTS.

 

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrowers obtain Lender’s prior written consent waiving
or modifying any of Borrowers’ covenants hereunder in any specific instance,
each Borrower covenants and agrees as follows:

 


A)             MAINTENANCE OF RECORDS.

 

Each Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of such Borrower’s business activities, in
accordance with sound accounting practices and generally accepted accounting
principles consistently applied, and shall keep such books, records and
accounts, and any copies thereof, only at the addresses indicated for such
purpose on Exhibit A or any such addresses disclosed to Lender by Borrowers from
time to time.

 


B)            NOTICES.

 

Each Borrower shall:

 

(i)            Locations.  Promptly (but in no event less than ten (10) days
prior to the occurrence thereof) notify Lender of the proposed opening of any
new place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change in the location of such
Borrower’s books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one state, the use of any such Goods in any state other than a state in which
such Borrower has previously advised Lender that such Goods will be used.

 

(ii)           Eligible Accounts and Inventory.  Promptly upon becoming aware
thereof, notify Lender if any Account or Inventory identified by such Borrower
to Lender as an Eligible Account or Eligible Inventory becomes ineligible for
any reason.

 

(iii)          Litigation and Proceedings.  Promptly upon becoming aware
thereof, notify Lender of any actions or proceedings which are pending or
threatened against such Borrower which might have a Material Adverse Effect on
such Borrower and of any Commercial Tort Claims of such Borrower which may
arise, which notice shall constitute such Borrower’s authorization to amend
Exhibit C to add such Commercial Tort Claim.

 

(iv)          Names and Trade Names.  Notify Lender within ten (10) days of the
change of its name or the use of any trade name, assumed name, fictitious name
or division name not previously disclosed to Lender in writing.

 

(v)           ERISA Matters.  Promptly notify Lender of (x) the occurrence of
any “reportable event” (as defined in ERISA) which might result in the
termination by the Pension Benefit Guaranty Corporation (the “PBGC”) of

 

29

--------------------------------------------------------------------------------


 

any employee benefit plan (“Plan”) covering any officers or employees of such
Borrower, any benefits of which are, or are required to be, guaranteed by the
PBGC, (y) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor or (z) its
intention to terminate or withdraw from any Plan.

 

(vi)          Environmental Matters.  Immediately notify Lender upon becoming
aware of any investigation, proceeding, complaint, order, directive, claim,
citation or notice with respect to any non-compliance with or violation of the
requirements of any Environmental Law by such Borrower or the generation, use,
storage, treatment, transportation, manufacture handling, production or disposal
of any Hazardous Materials or any other environmental, health or safety matter
which affects such Borrower or its business operations or assets or any
properties at which such Borrower has transported, stored or disposed of any
Hazardous Materials.

 

(vii)         Default; Material Adverse Change.  Promptly advise Lender of any
change in the business, property, assets, prospects, operations or condition,
financial or otherwise, of such Borrower, which could reasonably be expected to
have a Material Adverse Effect upon such Borrower; the occurrence of any Event
of Default hereunder or the occurrence of any event which, if uncured, will
become an Event of Default after notice or lapse of time (or both).

 

All of the foregoing notices shall be provided by Borrowers to Lender in
writing.

 


C)             COMPLIANCE WITH LAWS AND MAINTENANCE OF PERMITS.

 

Each Borrower shall maintain all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect on such Borrower and each Borrower shall
remain in compliance with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety), the failure with which
to comply would have a Material Adverse Effect on such Borrower.  Following any
determination by Lender that there is non-compliance, or any condition which
requires any action by or on behalf of either Borrower in order to avoid
non-compliance, with any Environmental Law, at such Borrower’s expense cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the relevant site(s) as are appropriate and prepare and deliver a report setting
forth the results of such tests, a proposed plan for remediation and an estimate
of the costs thereof.

 


D)            INSPECTION AND AUDITS.

 

Each Borrower shall permit Lender, or any Persons designated by Lender, to call
at such Borrower’s places of business at any reasonable times, and, without
hindrance or delay but upon at least five (5) days prior written notice to such
Borrower unless an Event of Default is

 

30

--------------------------------------------------------------------------------


 

continuing in which case no prior notice is required, to inspect the Collateral
and to inspect, audit, check and make extracts from such Borrower’s books,
records, journals, orders, receipts and any correspondence and other data
relating to such Borrower’s business, the Collateral or any transactions between
the parties hereto, and shall have the right to make such verification
concerning such Borrower’s business as Lender may consider reasonable under the
circumstances.  Each Borrower shall furnish to Lender such information relevant
to Lender’s rights under this Agreement and the Other Agreements as Lender shall
at any time and from time to time reasonably request.  Each Borrower authorizes
Lender to discuss the affairs, finances and business of such Borrower with any
officers, employees or directors of such Borrower or with its Parent or any
Affiliate or the officers, employees or directors of its Parent or any
Affiliate, and to discuss the financial condition of such Borrower with such
Borrower’s independent public accountants, provided, that contact and discussion
with employees who are not officers or directors of either Borrower shall only
be permitted (i) in the ordinary course during any audit or inspection of
Borrowers by Lender, (ii) following the occurrence of an Event of Default and
(iii) in all other cases following five (5) days prior notice to an officer of
either Borrower.  Any such discussions shall be without liability to Lender or
to Borrowers’ independent public accountants.  Borrowers shall pay to Lender all
customary fees and all costs and out-of-pocket expenses incurred by Lender in
the exercise of its rights hereunder, and all of such fees, costs and expenses
shall constitute Liabilities hereunder, shall be payable on demand and, until
paid, shall bear interest at the highest rate then applicable to Loans
hereunder; provided, that if no Event of Default has occurred or is continuing,
Borrowers’ obligations with respect to such fees, costs and expenses shall not
exceed Six Thousand Dollars ($6,000) plus all out-of-pocket costs and expenses
in any calendar year.

 


E)             INSURANCE.

 

Each Borrower shall:

 

(i)            Keep the Collateral properly housed and insured for the full
insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision (in the case of motor vehicles) and such other risks as
are customarily insured against by Persons engaged in businesses similar to that
of such Borrower, with such companies, in such amounts, with such deductibles,
and under policies in such form, as shall be satisfactory to Lender.  Original
(or certified) copies of such policies of insurance have been or shall be,
delivered to Lender upon request by Lender, together with evidence of payment of
all premiums therefor, and shall contain an endorsement, in form and substance
acceptable to Lender, showing loss under such insurance policies payable to
Lender.  Such endorsement, or an independent instrument furnished to Lender,
shall provide that the insurance company shall give Lender at least thirty (30)
days written notice before any such policy of insurance is altered or canceled
and that no act, whether willful or negligent, or default of such Borrower or
any other Person shall affect the right of Lender to recover under such policy
of insurance in case of loss or damage.  In addition, each Borrower shall cause
to be executed and delivered to Lender an assignment of proceeds of its business
interruption insurance policies.  Each Borrower hereby directs

 

31

--------------------------------------------------------------------------------


 

all insurers under all policies of insurance to pay all proceeds payable
thereunder directly to Lender.  Lender shall promptly notify Borrower of the
receipt by Lender of any such insurance proceeds.  Each Borrower irrevocably
makes, constitutes and appoints Lender (and all officers, employees or agents
designated by Lender) as such Borrower’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Borrower on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with respect to such
policies of insurance.

 

(ii)           Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of such Borrower with such companies and in such amounts, with
such deductibles and under policies in such form as shall be satisfactory to
Lender and original (or certified) copies of such policies have been or shall be
delivered to Lender upon request by Lender, together with evidence of payment of
all premiums therefor; each such policy shall contain an endorsement showing
Lender as additional insured thereunder and providing that the insurance company
shall give Lender at least thirty (30) days written notice before any such
policy shall be altered or canceled.

 

If a Borrower at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default by
Borrowers hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable.  Such insurance, if
obtained by Lender, may, but need not, protect such Borrower’s interests or pay
any claim made by or against such Borrower with respect to the Collateral.  Such
insurance may be more expensive than the cost of insurance such Borrower may be
able to obtain on its own and may be cancelled only upon such Borrower providing
evidence that it has obtained the insurance as required above.  All sums
disbursed by Lender in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
attorneys’ fees, shall constitute Loans hereunder, shall be payable on demand by
Borrowers to Lender and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder.

 


F)             COLLATERAL.

 

Each Borrower shall keep the Collateral in good condition, repair and order
(normal wear and tear expected) and shall make all necessary repairs to the
Equipment and replacements thereof so that the operating efficiency and the
value thereof shall at all times be preserved and maintained.  Each Borrower
shall permit Lender to examine any of the Collateral at any time and wherever
the Collateral may be located at all reasonable times and upon receipt of at
least five (5) days prior written notice of such inspection unless an Event of
Default is continuing, in which event no prior notice shall be required, and,
each Borrower shall, immediately upon request therefor by Lender, deliver to
Lender any and all evidence of

 

32

--------------------------------------------------------------------------------


 

ownership of any of the Equipment including, without limitation, certificates of
title and applications of title.  Each Borrower shall, at the request of Lender,
indicate on its records concerning the Collateral a notation, in form
satisfactory to Lender, of the security interest of Lender hereunder.

 


G)            USE OF PROCEEDS.

 

All monies and other property obtained by a Borrower from Lender pursuant to
this Agreement shall be used solely for business purposes of such Borrower.

 


H)            TAXES.

 

Each Borrower shall file all required tax returns and pay all of its taxes when
due, including, without limitation, taxes imposed by federal, state or municipal
agencies, and shall cause any liens for taxes to be promptly released; provided,
that such Borrower shall have the right to contest the payment of such taxes in
good faith by appropriate proceedings so long as (i) the amount so contested is
shown on such Borrower’s financial statements; (ii) the contesting of any such
payment does not give rise to a lien for taxes; (iii) such Borrower keeps on
deposit with Lender (such deposit to be held without interest) an amount of
money which, in the sole judgment of Lender, is sufficient to pay such taxes and
any interest or penalties that may accrue thereon, a reserve against the
availability to borrow money under Section 2(a) hereof in such amount is
maintained or such amount is insured against or bonded over to the satisfaction
of Lender; and (iv) if such Borrower fails to prosecute such contest with
reasonable diligence, Lender may apply the money so deposited or reserved in
payment of such taxes.  If either Borrower fails to pay any such taxes and in
the absence of any such contest by such Borrower, Lender may (but shall be under
no obligation to) advance and pay any sums required to pay any such taxes and/or
to secure the release of any lien therefor, and any sums so advanced by Lender
shall constitute Loans hereunder, shall be payable by such Borrower to Lender on
demand, and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder.

 


I)              INTELLECTUAL PROPERTY.

 

Each Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it.

 


J)              CHECKING ACCOUNTS.

 

Each Borrower shall maintain its general checking/controlled disbursement
account with Lender.  Normal charges shall be assessed thereon.  Although no
compensating balance is required, each Borrower must keep monthly balances in
order to merit earnings credits which will cover Lender’s service charge for
demand deposit account activities.

 


13.           NEGATIVE COVENANTS.

 

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrowers obtain Lender’s prior written consent waiving
or modifying any of Borrowers’ covenants hereunder in any specific instance,
each Borrower agrees as follows:

 

33

--------------------------------------------------------------------------------


 


A)             GUARANTIES.

 

No Borrower shall assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business.

 


B)            INDEBTEDNESS.

 

No Borrower shall create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that a Borrower may (i) borrow money from a Person other than
Lender on an unsecured and subordinated basis if a subordination agreement in
favor of Lender and in form and substance satisfactory to Lender is executed and
delivered to Lender relative thereto; (ii) maintain its present indebtedness
listed on Schedule 11(n) hereto; (iii) incur unsecured indebtedness to trade
creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations in connection with Capital
Expenditures permitted pursuant to subsection 14(d) hereof; and (v) incur
operating lease obligations (other than existing leasehold interests as of the
date of this Agreement set forth on Schedule 13(b) hereto) requiring payments
not to exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000) in the
aggregate during any Fiscal Year of Borrowers.  In addition, AGE may incur
indebtedness to WGE to the extent permitted pursuant to subsection 13(f).

 


C)             LIENS.

 

No Borrower shall grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

 


D)            MERGERS, SALES, ACQUISITIONS, SUBSIDIARIES AND OTHER TRANSACTIONS
OUTSIDE THE ORDINARY COURSE OF BUSINESS.

 

Neither of the Borrowers shall (i) enter into any merger or consolidation;
(ii) change their respective state of organization or enter into any transaction
which has the effect of changing its state of organization (iii) sell, lease or
otherwise dispose of any of their respective assets other than in the ordinary
course of business; (iv) purchase the stock, other equity interests or all or a
material portion of the assets of any Person or division of such Person; or
(v) enter into any other transaction outside the ordinary course of such
Borrower’s business, including, without limitation, any purchase, redemption or
retirement of any shares of any class of its stock or any other equity interest,
and any issuance of any shares of, or warrants or other rights to receive or
purchase any shares of, any class of its stock or any other equity interest
(other than equity compensation plans for their respective officers, employees
or members of boards of directors).  Neither of the Borrowers shall form any
Subsidiaries or enter into any joint ventures or partnerships with any other
Person.

 


E)             DIVIDENDS AND DISTRIBUTIONS.

 

No Borrower shall declare or pay any cash dividend or other distribution
(whether in cash or in kind) on any class of its stock (if such Borrower is a
corporation) or on account of

 

34

--------------------------------------------------------------------------------


 

any equity interest in such Borrower (if such Borrower is a partnership, limited
liability company or other type of entity); provided, however, that WGE may
declare and pay an annual 5% stock dividend.

 


F)             INVESTMENTS; LOANS.

 

Neither Borrower shall purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than direct
obligations of the United States or investments in certificates of deposit or
other investment products issued or offered by the Lender; nor shall either
Borrower lend or otherwise advance funds to any Person except for advances made
to employees, officers and directors for travel and other expenses arising in
the ordinary course of business.  Notwithstanding the foregoing, WGE may advance
loans to AGE from time to time, provided, that such loans are evidenced by a
note or notes and such note(s) are pledged to Lender and delivered to Lender by
WGE as Collateral.

 


G)            FUNDAMENTAL CHANGES, LINE OF BUSINESS.

 

Neither of the Borrowers shall amend its organizational documents or change its
Fiscal Year or enter into a new line of business materially different from such
Borrower’s current business.

 


H)            EQUIPMENT.

 

Neither of the Borrowers shall (i) permit any Equipment to become a Fixture to
real property unless such real property is owned by such Borrower and is subject
to a mortgage in favor of Lender, or if such real property is leased, is subject
to a landlord’s agreement in favor of Lender on terms acceptable to Lender, or
(ii) permit any Equipment to become an accession to any other personal property
unless such personal property is subject to a first priority lien in favor of
Lender or a Permitted Lien.

 


I)              AFFILIATE TRANSACTIONS.

 

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) or 13(f) hereof, neither of the Borrowers shall conduct, permit
or suffer to be conducted, transactions with Affiliates other than transactions
for the purchase or sale of Inventory or services in the ordinary course of
business pursuant to terms that are no less favorable to such Borrower than the
terms upon which such transactions would have been made had they been made to or
with a Person that is not an Affiliate.

 


J)              SETTLING OF ACCOUNTS.

 

Neither of the Borrowers shall settle or adjust any Account identified by such
Borrower as an Eligible Account or with respect to which the Account Debtor is
an Affiliate without providing notice thereof to the Lender, provided, that
following the occurrence and during the continuance of an Event of Default, such
Borrower shall not settle or adjust any Account without the consent of Lender.

 

35

--------------------------------------------------------------------------------


 


14.           FINANCIAL COVENANTS.

 

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

 


A)             TANGIBLE NET WORTH.

 

Borrowers’ Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; “Minimum Tangible Net Worth” being defined for purposes of
this subsection as (i) Five Million Five Hundred Thousand and No/100 Dollars
($5,500,000) as of June 30, 2003, September 30, 2003 or December 31, 2003 and
(ii) thereafter, as of the last day of each calendar quarter, the Minimum
Tangible Net Worth as of the last day of the immediately preceding fiscal year
plus fifty percent (50%) of Borrowers’ net income (but without reduction for any
net loss) for the Fiscal Year immediately preceding the date of calculation as
reflected on Borrowers’ audited year end financial statement; and “Tangible Net
Worth” being defined for purposes of this Agreement as Borrowers’ shareholders’
equity (including retained earnings) less the book value of all intangible
assets as determined solely by Lender on a consistent basis plus the amount of
any LIFO reserve plus the amount of any debt subordinated to Lender, all as
determined under generally accepted accounting principles applied on a basis
consistent with the financial statement dated December 31, 2002 except as set
forth herein;

 


B)            LEVERAGE.

 

Borrowers shall not permit, as of the last day of each calendar quarter, the
ratio of their consolidated total liabilities as of the date of calculation, to
Tangible Net Worth as of the date of calculation to be greater than 3.50:1.0.

 


C)             INTEREST COVERAGE.

 

Borrowers shall not permit the ratio of (i) EBITDA to (ii) scheduled payments of
interest and fees, to the extent carried as interest expense on Borrowers’
financial statements, with respect to indebtedness for borrowed money (including
the interest component payments with respect to capitalized leases), to be less
than 2.50:1.00 as of the last day of each quarter for the twelve (12) month
period ending on such date.

 


D)            CAPITAL EXPENDITURE LIMITATIONS.

 

Borrowers and their Subsidiaries shall not make any Capital Expenditures if,
after giving effect to such Capital Expenditure, the aggregate cost of all such
fixed assets purchased or otherwise acquired would exceed Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) during any Fiscal Year.

 


15.           DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrowers hereunder:

 

36

--------------------------------------------------------------------------------


 


A)             PAYMENT.

 

The failure of any Obligor to pay when due, declared due, or demanded by Lender,
any of the Liabilities.

 


B)            BREACH OF THIS AGREEMENT AND THE OTHER AGREEMENTS.

 

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements; provided, that any such failure by
either Borrowers under subsections 12(b)(i), (iv), (v), (vi), 12(c) and 12(i) of
this Agreement shall not constitute an Event of Default hereunder until the
thirtieth (30th) day following the occurrence thereof.

 


C)             BREACHES OF OTHER OBLIGATIONS.

 

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under any other
agreement with any Person, after giving effect to any applicable cure period
under any such agreement, if such failure might have a Material Adverse Effect
on such Obligor.

 


D)            BREACH OF REPRESENTATIONS AND WARRANTIES.

 

The making or furnishing by any Obligor to Lender of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the Other Agreements or in connection with any
other agreement between such Obligor and Lender, which is untrue or misleading
in any respect.

 


E)             LOSS OF COLLATERAL.

 

The loss, theft, damage or destruction of, or (except as permitted hereby) sale,
lease or furnishing under a contract of service of, any of the Collateral having
a book value in excess of $250,000

 


F)             LEVY, SEIZURE OR ATTACHMENT.

 

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral having a book value in excess of $50,000.

 


G)            BANKRUPTCY OR SIMILAR PROCEEDINGS.

 

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor, or alleging that such
Obligor is insolvent or unable to pay its debts as they mature, or for the
readjustment or arrangement of any Obligor’s debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within forty-five (45) days after the commencement
of such proceedings, though Lender shall have no obligation to

 

37

--------------------------------------------------------------------------------


 

make Loans or issue Letters of Credit to any Borrower during such forty-five
(45) day period or, if earlier, until such proceedings are dismissed.

 


H)            APPOINTMENT OF RECEIVER.

 

The appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor’s assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Obligor which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Obligor is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings, though Lender
shall have no obligation to make Loans or issue Letters of Credit to any
Borrower during such forty-five (45) day period or, if earlier, until such
appointment is revoked or such proceedings are dismissed.

 


I)              JUDGMENT.

 

The entry of any judgment or order against any Obligor which remains unsatisfied
or undischarged and in effect for thirty (30) days after such entry without a
stay of enforcement or execution.

 


J)              DEATH OR DISSOLUTION OF OBLIGOR.

 

The death of any Obligor who is a natural Person, or of any general partner who
is a natural Person of any Obligor which is a partnership, or any member who is
a natural Person of any Obligor which is a limited liability company or the
dissolution of any Obligor which is a partnership, limited liability company,
corporation or other entity.

 


K)             DEFAULT OR REVOCATION OF GUARANTY.

 

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Lender pursuant to which such Person has guaranteed to Lender the payment of
all or any of the Liabilities or has granted Lender a security interest in or
lien upon some or all of such Person’s real and/or personal property to secure
the payment of all or any of the Liabilities.

 


L)              CRIMINAL PROCEEDINGS.

 

The institution in any court of a criminal proceeding against any Obligor, or
the indictment of any Obligor for any crime.

 


M)            CHANGE OF CONTROL.

 

(i) Any Person or Persons acting in concert shall acquire beneficial ownership
of more than thirty percent (30%) or more of the outstanding shares of the
voting equity of WGE (ii) as of any date a majority of the board of directors of
WGE consists of individuals who were

 

38

--------------------------------------------------------------------------------


 

not directors as of the date hereof, or (iii) the failure of WGE to own and have
voting control of at least one hundred percent (100%) of the issued and
outstanding voting equity interest of AGE.

 


N)            MATERIAL ADVERSE CHANGE.

 

Any material adverse change in the Collateral, business, property, assets,
prospects, operations or condition, financial or otherwise of any Obligor, as
determined by Lender in its sole judgment or the occurrence of any event which,
in Lender’s sole judgment, could have a Material Adverse Effect.

 


16.           REMEDIES UPON AN EVENT OF DEFAULT.

 

(a)           Upon the occurrence of an Event of Default described in subsection
15(g) hereof, all of the Liabilities shall immediately and automatically become
due and payable, without notice of any kind.  Upon the occurrence of any other
Event of Default, all Liabilities may, at the option of Lender, and without
demand, notice or legal process of any kind, be declared, and immediately shall
become, due and payable.

 

(b)           Upon the occurrence of an Event of Default, Lender may exercise
from time to time any rights and remedies available to it under the Uniform
Commercial Code and any other applicable law in addition to, and not in lieu of,
any rights and remedies expressly granted in this Agreement or in any of the
Other Agreements and all of Lender’s rights and remedies shall be cumulative and
non-exclusive to the extent permitted by law.  In particular, but not by way of
limitation of the foregoing, Lender may, without notice, demand or legal process
of any kind, take possession of any or all of the Collateral (in addition to
Collateral of which it already has possession), wherever it may be found, and
for that purpose may pursue the same wherever it may be found, and may enter
onto any of Borrowers’ premises where any of the Collateral may be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of, and Lender shall have the right to
store the same at any of Borrowers’ premises without cost to Lender.  At
Lender’s request, each Borrower shall, at Borrowers’ expense, assemble the
Collateral and make it available to Lender at one or more places to be
designated by Lender and reasonably convenient to Lender and such Borrower. 
Each Borrower recognizes that if a Borrower fails to perform, observe or
discharge any of its Liabilities under this Agreement or the Other Agreements,
no remedy at law will provide adequate relief to Lender, and agrees that Lender
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.  Any notification of intended
disposition of any of the Collateral required by law will be deemed to be a
reasonable authenticated notification of disposition if given at least ten (10)
days prior to such disposition and such notice shall (i) describe Lender and the
applicable Borrower(s), (ii) describe the Collateral that is the subject to the
intended disposition, (iii) state the method of the intended disposition, (iv)
state that the applicable Borrower(s) is entitled to an accounting of the
Liabilities and state the charge, if any, for an accounting and (v) state the
time and place of any public disposition or the time after which any private
sale is to be made.  Lender may disclaim any warranties that might arise in
connection with the sale, lease or other disposition of the Collateral and has
no obligation to provide any warranties at such time.  Any Proceeds of any
disposition by Lender of any of the Collateral may be applied by Lender to the
payment of expenses in connection with the Collateral, including, without
limitation, legal expenses and

 

39

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, and any balance of such Proceeds may be applied by
Lender toward the payment of such of the Liabilities, and in such order of
application, as Lender may from time to time elect.

 


17.           CONDITIONS PRECEDENT.

 

The obligation of Lender to fund the initial Revolving Loan, and to issue or
cause to be issued the initial Letter of Credit, is subject to the satisfaction
or waiver on or before the date hereof of the following conditions precedent:

 

(a)           Lender shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents set forth on the
closing document list attached hereto as Schedule 17(a) (the “Closing Document
List”) in each case in form and substance satisfactory to Lender;

 

(b)           Since March 31, 2003, no event shall have occurred which has had
or could reasonably be expected to have a Material Adverse Effect on any
Obligor, as determined by Lender in its sole discretion;

 

(c)           Lender shall have received payment in full of all fees and
expenses payable to it by Borrowers or any other Person in connection herewith,
on or before disbursement of the initial Loans hereunder;

 

(d)           Lender shall have determined that immediately after giving effect
to (A) the making of the initial Loans, including without limitation the
Revolving Loans, if any, requested to be made on the date hereof, (B) the
issuance of the initial Letter of Credit, if any, requested to be made on such
date, (C) the payment of all fees due upon such date and (D) the payment or
reimbursement by Borrowers of Lender for all closing costs and expenses incurred
in connection with the transactions contemplated hereby, Borrowers have Excess
Availability of not less than One Million and No/100 Dollars ($1,000,000); and

 

(e)           The Obligors shall have executed and delivered to Lender all such
other documents, instruments and agreements which Lender determines are
reasonably necessary to consummate the transactions contemplated hereby.

 


18.           JOINT AND SEVERAL LIABILITY.

 

(a)           Notwithstanding anything to the contrary contained herein, all
Liabilities of each Borrower hereunder shall be joint and several obligations of
Borrowers.

 

(b)           Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the Liabilities of Borrowers
and the liens and security interests granted by Borrowers to secure the
Liabilities, not constitute a “Fraudulent Conveyance” (as defined below). 
Consequently, Lender and Borrowers agree that if the Liabilities of a Borrower,
or any liens or security interests granted by such Borrower securing the
Liabilities would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the Liabilities of such Borrower and the liens and
security interests securing such Liabilities shall be valid and enforceable only
to the maximum extent that would not cause such Liabilities or

 

40

--------------------------------------------------------------------------------


 

such lien or security interest to constitute a Fraudulent Conveyance, and the
Liabilities of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of Chapter 11 of Title II of the
United States Code (11 U.S.C. § 101, et seq.), as amended (the “Bankruptcy
Code”) or a fraudulent conveyance or fraudulent transfer under the applicable
provisions of any fraudulent conveyance or fraudulent transfer law or similar
law of any state, nation or other governmental unit, as in effect from time to
time.

 

(c)           Each Borrower assumes responsibility for keeping itself informed
of the financial condition of the each other Borrower, and any and all endorsers
and/or guarantors of any instrument or document evidencing all or any part of
such other Borrower’s Liabilities and of all other circumstances bearing upon
the risk of nonpayment by such other Borrowers of their Liabilities and each
Borrower agrees that Lender shall not have any duty to advise such Borrower of
information known to Lender regarding such condition or any such circumstances
or to undertake any investigation not a part of its regular business routine. 
If Lender, in its sole discretion, undertakes at any time or from time to time
to provide any such information to a Borrower, Lender shall not be under any
obligation to update any such information or to provide any such information to
such Borrower on any subsequent occasion.

 

(d)           Lender is hereby authorized, without notice or demand and without
affecting the liability of a Borrower hereunder, to, at any time and from time
to time, (i) except as otherwise expressly provided herein, renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to a Borrower’s Liabilities or otherwise modify, amend or change the terms of
any promissory note or other agreement, document or instrument now or hereafter
executed by a Borrower and delivered to Lender; (ii) accept partial payments on
a Borrower’s Liabilities; (iii) take and hold security or collateral for the
payment of a Borrower’s Liabilities hereunder or for the payment of any
guaranties of a Borrower’s Liabilities or other liabilities of a Borrower and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as
Lender, in its sole discretion, may determine; and (v) settle, release,
compromise, collect or otherwise liquidate a Borrower’s Liabilities and any
security or collateral therefor in any manner, without affecting or impairing
the obligations of the other Borrowers.  Lender shall have the exclusive right
to determine the time and manner of application of any payments or credits,
whether received from a Borrower or any other source, and such determination
shall be binding on such Borrower.  All such payments and credits may be
applied, reversed and reapplied, in whole or in part, to any of a Borrower’s
Liabilities as Lender shall determine in its sole discretion without affecting
the validity or enforceability of the Liabilities of the other Borrowers.

 

(e)           Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (i) the
absence of any attempt to collect a Borrower’s Liabilities from any Borrower or
any guarantor or other action to enforce the same; (ii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing Borrowers’
Liabilities, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Lender; (iii) failure by
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for Borrowers’ Liabilities;
(iv) the institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Lender’s election in any such

 

41

--------------------------------------------------------------------------------


 

proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code;
(v) any borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Lender’s claim(s) for repayment of any of Borrowers’ Liabilities; or (vii) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.

 

(f)            No payment made by or for the account of a Borrower including,
without limitations, (i) a payment made by such Borrower on behalf of another
Borrower’s Liabilities or (ii) a payment made by any other person under any
guaranty, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property and such Borrower shall not exercise any right or remedy against such
other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder.

 


19.           INDEMNIFICATION.

 

Each Borrower agrees to defend (with counsel satisfactory to Lender), protect,
indemnify and hold harmless Lender, each affiliate or subsidiary of Lender, and
each of their respective officers, directors, employees, attorneys and agents
(each an “Indemnified Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature (including, without
limitation, the disbursements and the reasonable fees of counsel for each
Indemnified Party in connection with any investigative, administrative or
judicial proceeding, whether or not the Indemnified Party shall be designated a
party thereto), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities laws and regulations, Environmental Laws and commercial
laws and regulations, under common law or in equity, or based on contract or
otherwise) in any manner relating to or arising out of this Agreement or any
Other Agreement, or any act, event or transaction related or attendant thereto,
the making or issuance and the management of the Loans or any Letters of Credit
or the use or intended use of the proceeds of the Loans or any Letters of
Credit; provided, however, that no Borrower shall have any obligation hereunder
to any Indemnified Party with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party.  To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Borrower
shall satisfy such undertaking to the maximum extent permitted by applicable
law.  Any liability, obligation, loss, damage, penalty, cost or expense covered
by this indemnity shall be paid to each Indemnified Party on demand, and,
failing prompt payment, shall, together with interest thereon at the highest
rate then applicable to Loans hereunder from the date incurred by each
Indemnified Party until paid by Borrowers, be added to the Liabilities of
Borrowers and be secured by the Collateral.  The provisions of this Section 18
shall survive the satisfaction and payment of the other Liabilities and the
termination of this Agreement.

 

42

--------------------------------------------------------------------------------


 


20.           NOTICE.

 

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Lender shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: Anne Eharoshe,
facsimile number: (312) 904-9293, and in the case of Borrowers shall be sent to
them at their respective principal places of business set forth on Exhibit A
hereto or as otherwise directed by Borrowers in writing.  All notices shall be
deemed received upon actual receipt thereof or refusal of delivery.

 


21.           CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

 

This Agreement and the Other Agreements are submitted by Borrowers to Lender for
Lender’s acceptance or rejection at Lender’s principal place of business as an
offer by Borrowers to borrow monies from Lender now and from time to time
hereafter, and shall not be binding upon Lender or become effective until
accepted by Lender, in writing, at said place of business.  If so accepted by
Lender, this Agreement and the Other Agreements shall be deemed to have been
made at said place of business.  THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL
BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. 
If any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

 

To induce Lender to accept this Agreement, each Borrower irrevocably agrees
that, subject to Lender’s sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS
AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS
HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS.  EACH BORROWER
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURTS LOCATED WITHIN SAID CITY AND STATE.  EACH BORROWER AGREES THAT ALL
SERVICE OF PROCESS WITH RESPECT TO PROCEEDINGS INITIATED BY LENDER WITH RESPECT
TO ITS ENFORCEMENT OF ITS RIGHTS HEREUNDER MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER, AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  EACH
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF
ANY LITIGATION BROUGHT AGAINST SUCH BORROWER BY LENDER IN ACCORDANCE WITH THIS
SECTION.

 

43

--------------------------------------------------------------------------------


 


22.           MODIFICATION AND BENEFIT OF AGREEMENT.

 

This Agreement and the Other Agreements may not be modified, altered or amended
except by an agreement in writing signed by each Borrower or such other Person
who is a party to such Other Agreement and Lender.  No Borrower may sell, assign
or transfer this Agreement, or the Other Agreements or any portion thereof,
including, without limitation, such Borrower’s rights, titles, interest,
remedies, powers or duties hereunder and thereunder.  Each Borrower hereby
consents to Lender’s sale, assignment, transfer or other disposition, at any
time and from time to time hereafter, of this Agreement, or the Other
Agreements, or of any portion thereof, or participations therein, including,
without limitation, Lender’s rights, titles, interest, remedies, powers and/or
duties and agrees that it shall execute and deliver such documents as Lender may
request in connection with any such sale, assignment, transfer or other
disposition.

 


23.           HEADINGS OF SUBDIVISIONS.

 

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 


24.           POWER OF ATTORNEY.

 

Each Borrower acknowledges and agrees that its appointment of Lender as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.

 


25.           CONFIDENTIALITY.

 

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to such Borrower which is (i) furnished by such
Borrower to Lender (or to any affiliate of Lender); and (ii) non-public,
confidential or proprietary in nature, shall be kept confidential by Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to such Borrower may be
distributed by Lender or such affiliate to Lender’s or such affiliate’s
directors, officers, employees, attorneys, affiliates, assignees, participants,
auditors, agents and regulators, and upon the order of a court or other
governmental agency having jurisdiction over Lender or such affiliate, to any
other party.  Each Borrower and Lender further agree that this provision shall
survive the termination of this Agreement.  Notwithstanding the foregoing, each
Borrower hereby consents to Lender publishing a tombstone or similar advertising
material relating to the financing transaction contemplated by this Agreement.

 


26.           COUNTERPARTS.

 

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

 

44

--------------------------------------------------------------------------------


 


27.           ELECTRONIC SUBMISSIONS.

 

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”), Lender may permit or require that any of the
documents, certificates, forms, deliveries or other communications, authorized,
required or contemplated by this Agreement or the Other Agreements, be submitted
to Lender in “Approved Electronic Form” (as hereafter defined), subject to any
reasonable terms, conditions and requirements in the applicable Approved
Electronic Forms Notice.  For purposes hereof “Electronic Form” means e-mail,
e-mail attachments, data submitted on web-based forms or any other communication
method that delivers machine readable data or information to Lender, and
“Approved Electronic Form” means an Electronic Form that has been approved in
writing by Lender (which approval has not been revoked or modified by Lender)
and sent to Borrowers in an Approved Electronic Form Notice.  Except as
otherwise specifically provided in the applicable Approved Electronic Form
Notice, any submissions made in an applicable Approved Electronic Form shall
have the same force and effect that the same submissions would have had if they
had been submitted in any other applicable form authorized, required or
contemplated by this Agreement or the Other Agreements.

 


28.           WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

(a)           EACH BORROWER AND LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY A BORROWER OR LENDER OR WHICH, IN ANY WAY, DIRECTLY
OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN A BORROWER
AND LENDER.  IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR OTHER
SPECIAL, EXEMPLARY, PUNATIVE OR CONSEQUENTIAL DAMAGES.

 

(b)           Each Borrower hereby waives demand, presentment, protest and
notice of nonpayment, and further waives the benefit of all valuation, appraisal
and exemption laws.

 

(c)           Each Borrower hereby waives the benefit of any law that would
otherwise restrict or limit Lender or any affiliate of Lender in the exercise of
its right, which is hereby acknowledged and agreed to, to set-off against the
Liabilities, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Lender or such affiliate of Lender to such Borrower,
including, without limitation any deposit account at Lender or such affiliate.

 

(d)           EACH BORROWER, TO THE FULL EXTENT SUCH WAIVER IS ENFORCEABLE AT
LAW AND TO THE EXTENT NO NOTICE OR HEARING IS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT, HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO
THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF SUCH
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL.

 

(e)           Lender’s failure, at any time or times hereafter, to require
strict performance by a Borrower of any provision of this Agreement or any of
the Other Agreements

 

45

--------------------------------------------------------------------------------


 

shall not waive, affect or diminish any right of Lender thereafter to demand
strict compliance and performance therewith.  Any suspension or waiver by Lender
of an Event of Default under this Agreement or any default under any of the
Other Agreements shall not suspend, waive or affect any other Event of Default
under this Agreement or any other default under any of the Other Agreements,
whether the same is prior or subsequent thereto and whether of the same or of a
different kind or character.  No delay on the part of Lender in the exercise of
any right or remedy under this Agreement or any Other Agreement shall preclude
other or further exercise thereof or the exercise of any right or remedy.  None
of the undertakings, agreements, warranties, covenants and representations of
Borrowers contained in this Agreement or any of the Other Agreements and no
Event of Default under this Agreement or default under any of the Other
Agreements shall be deemed to have been suspended or waived by Lender unless
such suspension or waiver is in writing, signed by a duly authorized officer of
Lender and directed to Borrowers specifying such suspension or waiver.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

WELLS-GARDNER ELECTRONICS
CORPORATION

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

By:

/s/ GEORGE B. TOMA

 

 

By:

/s/ ANNE EHAROSHE

 

 

 

 

Title: VP Finance & CFO

 

Title: Commercial Banking Officer

 

 

AMERICAN GAMING & ELECTRONICS, INC.

 

 

 

 

 

 

 

By:

/s/ GEORGE B. TOMA

 

 

 

 

 

 

Title: VP Finance & CFO

 

 

 

46

--------------------------------------------------------------------------------